                     UlV
Case 2:19-cv-05838-PA-PLA L+~lJ J~l~A'l~l~.'J
                           Document           lilJ~l'KiC;'1'
                                         9 Filed    07/15/19(;Ulu
                                                              Page ..
                                                                   1 of 58 Page ID #:109
                     CENTRAL DISTRICT OF CALIFO~tNIA


                                                      ]      Case Number
                                                      J
 Marcus Silver                                       ]      2:19-cv-05838-PA-PLA
                                  Plaintiffs)        ]


                           v.                        ]
 Bertram Siegel, et al                               ]                ~`~' ~ ~ ~Q~~

                                                                                   {~E^r'•JTY
                                  Defendants)        ]
                                                     ]      OB3ECTION TO
                                                            DEFENDANT'S
                                                     ]      NOTICE OF
                                                            REMOVAL




 The rules state that "a notice ofremoval of a civil action or proceeding shall be

filed within 30 days after the receipt by the defendant, through service or

otherwise, ofa copy ofthe initial pleading setting forth the claim for relief upon

which such action or proceeding is based or within 30 days after the service of

summons upon the defendant if such initial pleading has then been filed in court

and is not required to be served on the defendant, whichever period is shorter."

Plaintiff did not satisfy the latter option because he was required to serve but he

satisfied the first option because the initial pleading/complaint was served via

Priority Express Mail on May 22,2019 and should have been received by May 24,

2014 but even ifit took 10 days to be delivered, it would mean a timely request for

removal would have needed to be made by July, 2,2019 but no such request was
 Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 2 of 58 Page ID #:110
   devoid of merit.



   Defendants mention Murphy Brothers,Inc. v. Michetti Pipe Stringing,Inc.

   Certiorari to the US Court of Appeals for the Eleventh Circuit. No. 97-1909.

   Argued March 1, 1.999-Decided Apri15, 1999 but Yt is a very poor case to

   referrence because it is from a different circuit in Alabama and it does more to

   help plaintiff's argument than hurt it. The essential facts ofthe case are that on

  January 26, 1996, respondent Michetti Pipe Stringing, Inc.(Michetti), filed a

  complaint in Alabama state court seeking damages for an alleged breach of

  contract and fraud by petitioner Murphy Bros.,Inc.(Murphy). Michetti did not

  serve Murphy then, but three days later it faxed a "courtesy copy" ofthe file-

  stamped complaint to a Murphy vice president. Michetti officially served Murph
                                                                                           y
  under local law by certified mail on February 12, 1996. On March 13, 1996(30

  days after service but 44 days after receiving the faxed copy ofthe complaint),

 Muxphy removed the case under 28 U. S. C.§ 1441 to the Federal Distric Court.
                                                                       t
 Michetti moved to remand the case to the state court on the ground that Murph
                                                                                       y
 fled the removal notice 14 days too late under § 1446(b), which specifi
                                                                              es, in
 relevant part, that the notice "shall be filed within thirty days after the receip
                                                                                    t by
 the defendant, through set~vice or otherwise, ofa copy ofthe [complaint]."

(Emphasis added.)Because the notice had not been filed within 30 days
                                                                      ofthe
date on which Murphy's vice president received the facsimile transmission
                                                                                ,
Michetti asserted, the removal was untimely. The District Court denied the reman
                                                                                           d
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 3 of 58 Page ID #:111
  Murphy was officially ~zrved with a summons. On interlocutory appeal,
                                                                        the
  Eleventh Circuit reversed and remanded,instructingthe District Court
                                                                             to remand
  the action to state court. Em~hasizin~the statutory words "recei
                                                                   pt ... or otherwise,"
  the Eleventh Circuit held that the defendant's receipt of a faxed copy
                                                                           ofthe filed
 initial ~leadin~sufficed to commence the 30-day removal period.
                                                                     Held: A named
 defendant's time to remove is triggered by simultaneous service
                                                                 ofthe      summons
 and complaint, or receipt ofthe complaint,"through service or other
                                                                        wise". If a fax
 sent on the third day would suffice then priority express mail inclu
                                                                     ding the initial
 complaint should also be acceptable. The case at bar should be reman
                                                                           ded back to
 state court where despite unlimited resources Defendants defaul
                                                                  ted by failing to
file a timely response.




Respectfully,

Marcus Silver                                       7/15/2019




Marcus Silver(pro se)                               Date
Case 2:19-cv-05838-PA-PLA
                    CE iRADocument 9 Filed 07/15/19 Page 4 of 58 Page ID #:112
                            L DISTRI      CT OF CALIFG_.1~TIA


                                                               Case Number

  Marcus Silver                                     ]          2:19-cv-05838-PA-PLA
                                 Plaintiffs)


                           v.
 Bertram Siegel, et a1                             ]


                                 Defendants)
                                                               PROPOSED ORDER




 The Notice ofRemoval is fatally deficient because it
                                                        was filed too late and
therefore the case is hereby remanded back to state cour
                                                          t.




Date


                                      Honorable Judge Percy Anderson
  ~d~+~ ~.ly-~v-u~u~u-rH-r~H ~ ~~~cument b r-iiea u i~urs~ly Nage 1 r~~ '~ Nage ~D #:103
    Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 5 of 58 Page ID #:113



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

  MARCUS SILVER
                                                          2:19—cv—OS838—PA—PLA
                                         Plaintiffs)

          v.

 BERTRAM SIEGEL, et al.

                                                                 NOTICE TO PARTIES OF
                                                             COURT—DIRECTED ADR PROGRAM
                                      Dsfendant(s).




 NOTICE TO PARTIES:

        It is the policy of this Court to encourage settlement of civil litigation when such is in the
 hest interest of the parties. The Court favors any reasonable means, including alternative
 dispute resolution(ADR),to accomplish this goal. See L.R. 16-15. Unless exempted by the
 trial judge, parties in all civil cases must participate in an ADR process before trial. See L.R.
 16-15.1.
     The districtjudge to whom the above-referenced case has been assigned is participating in
an ADR Program that presumptively directs this case to either the Court Mediation Panel or to
private mediation. See General Order No. 11-10, §5. For more information about the Mediation
Panel, visit the Court website, www.cacd.uscourts.gov, under"ADR."
     Pursuant to L.R. 26-1(c), counsel are directed to furnish and discuss with their clients the
attached ADR Notice To Parties before the conference of the parties mandated by Fed.R.Civ.P.
26(x. Based upon the consultation with their clients and discussion with opposing counsel,
counsel must indicate the following in their Joint 26(fl Report: 1) whether the case is best
suited for mediation with a neutral from the Court Mediation Panel or private mediation; and 2)
when the mediation should occur. See L.R. 26-1(c).
     At the initial scheduling conference, counsel should be fully prepared to discuss their
preference for referral to the Court Mediation Panel or to private mediation and when the
mediarion should occur. The Court wi11 enter an Order/Referral to ADR at or around the time
ofthe scheduling conference.


                                                   Clerk, U.S. District Court

 July 8,2019                                       By !s/ Edwin Sambrano
      Date                                         Deputy Clerk

ADR-OS (04/18)           NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAlVI
   ~,a~o ~.~~-~v-u~a3a-rH-r~H UUCUFTf2ni b I-    U(/Uti/l~J Nage ? `~f Z Page ID #:104
   Case 2:19-cv-05838-PA-PLA Document 9 Ileq  Filed 07/15/19 Page 6 of 58 Page ID #:114



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                   ~iOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
                   AND USE OF ALTERNATIVE DISPUTE RESOLUTION(ADR)
                Counsel are required to furnish and discuss this Notice with their clients.


  Despite the efforts of the courts to achieve a fair, timely and just outcome in all cases,
                                                                                             litigation
  has become an often lengthy and expensive process. For this reason, it is this Court's policy
                                                                                                    to
  encourage parties to attempt to settle their disputes, whenever possible, through alternative
  dispute resolution(ADR).
  ADR can reduce both the time it takes to resolve a case and the costs of litigation, which can
                                                                                                 be
  substantial. ADR options include mediation, arbitration (binding ornon-binding), neutral
  evaluation (NE), conciliation, mini-trial and fact-finding. ADR can be either Court-directed or
  privately conducted.
 The Court's ADR Program offers mediation through a panel of qualified and impartial attorneys
 who will encourage the fair, speedy and economic resolution of civil actions. Panel Mediators
 each have at least ten years oflegal experience and are appointed by the Court. They volunteer
 their preparation time and the first three hours ofa mediation session. This is acost-effective
 way for parties to explore potential avenues of resolution.
 This Court requires that counsel discuss with their clients the ADR options available and
 insfnzcts them to come to the initial scheduling conference prepared to discuss the parties'
 choice of ADR option. The ADR options available are: a settlemen# conference before the
 magistrate judge assigned to the case or the magistrate judge in Santa Barbara, the Court
 Mediation Panel, and private mediation. Counsel are also required to indicate the client's choice
 of ADR option in advance of the initial scheduling conference. See L.R. 26-1(c)and
 Fed.R.Civ.P. 26(x.
 Clients and their counsel should carefully consider the anticipated expense oflitigation, the
 uncertainties as to outcome, the time it will take to get to trial, the time an appeal will take if a
 decision is appealed, the burdens on a client's time, and the costs and expenses oflitigation in
 relation to the amounts or stakes involved.
Each year thousands of civil cases are filed in this district, yet typically no more than one
percent go to trial. Most cases are settled between the parties, voluntarily dismissed, resolved
through Court-directed or other forms of ADR,or dismissed by the Court as lacking in merit or
far other reasons provided by law.
For more information about the Court's ADR Program, the Mediation Panel, and the profiles of
mediators, visit the Court website, www.cacd.uscourts.gov, under "ADR."




ADR-O8(04/18)              NOTICE TO PARTIES OF COURT-DIRECTED ADR PILOGRAA4
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 7 of 58 Page ID #:115

     Marcus Silver (PRO SE) and posthumously on
     behalf of Francine Silver
     8613 Franklin Avenue, Los Angeles, CA 90069
     Tel 310 945 6105 email marcusdanielsilver@gmaiZ.com



                SUPERIOR COURT QF THE STATE OF CALIFORNIA
                      FOR THE COUNTY OF LOS ANGFLFsS



                      INITIAL COMPLAINT

     Ma~eus Silver (pro se) ar~d posthumously
     on behalf of Francine Silver.                 }

                                                   I
                Plairztiffs
                                                   l
                      v.
                                                   l
    Bertram Siegel, Cax-ole Siegel, David
    Siegel, Two Sigma Investments LLP.
                                                   l
                      Defendants                   ]

                                                   I



    Bertram, Carole Siegel
    1140 Greaten Point Rd,
    Mamaroneck, NY 10543-4611

    David Siegel/Two Sigma Investments LP
    10Q Avenue of the Americas
    16th Floor, New York, NY 100I3




                      7
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 8 of 58 Page ID #:116

      Table a~ Contents                                                                                               Page No.

     INTRQDUCTION..----••.................................................•--..........................................,..2

     BACKGROUND...................._.»._.._._-------_......................_...---••---.................................3

     NEGLIGENCE.-----.._._._.---..._........:......................................................................_._...21

     GROSS NEGL3GENCE....._...................__.•---_...._....~-----_..-----..._.....-----.__....._.....22

     EMOTIONAL DISTRESS........                                                                                            23

     FRAUDi7LENT MTSREPRESENTt~TI~N._........._...................._......................24

     CONCEALMENT FRAUD................._..........-•----....._...~............__...._...._._.......-----...25

     CONSPIRACY TO DEFRAUD.......__......................--...~.---..._-•-----..-•--__._..._....---25

     CONCLUSION----------------------••--•-•----......_....._..................................--•-•--•--.._-------•...-•---.2 6




                                      ti
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 9 of 58 Page ID #:117


     Introduction

    Plaintiff Marcus Silver and posthumously on behalf of his

     mother and decedent Francine 5iiver. and as executor o~ her

    estate brings this action ~o recover $10,000,000.00 in

    damages tar the torts of Negligence, Gross Negligence,

    Negligent Infliction of Serious Emotional Distress,

     Tntenfiional Infliction of Serious Emotional Distress, Fraud

    by Omission, Fraud by Misrepresentation and Conspiracy to

    Defraud _




    Marcus Silver (Marcus) is the son of Francine Silver

    (Francine). Francine is David Siegel`s (David) Aunt and

    Bertram Siegel's (Bertran►}     sister. Carole Siege]. (Caro~.e} is

    Bertrams wife and Bertram and Carole are the parents of

    David who is a founding partner at Two Sigmac Ilp (Two

    Sigma} _    They are the aunt, uncle and cousin to Marcus.




    As will be discussed on-going traud eras intentionally

    perpetrated by the Defendants so damages are tripled.

    Because as will also be explained, the Defendarits conspired

    with one another to complete their objective, the defendants

    are jointly and severally liable for damages. Iri additio;.a.,




                       ~                                                  ~
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 10 of 58 Page ID #:118

      it this action proceeds to trial, Plainti~f(s) seek Punitive

     Damages ~o be assessed and awarded by a Jury - Jury Trial

     Demanded.




     BACKGROUND

     Plaintiff's were both Real Estate Investors and were making

     a comfortable living fixing and flippzng homes. In 2005

     plair2titf(s) acquired a home in the Hollywood Hills.

     Defendants) visited the home anal were impressed - It is

     unquestionably a nice home ir_ axi exclusive part of the

     Hollywood Hills with an elevator, roof deck and city to

     ocean views and ~s valued at axound $2.5 miJ.Iion.

     Marcus recollects a rather odd comment fx-oin Ber~~-arn that

     Marcus did not deserve such a nice home and would n.ot be

     able to hold on to it. At the tame Marcus thought that was a

     very strange comment and did not pay much attention to it

     but it stuck in his memory. Also around this time the home

     caas refinanced into    a mortgage from Nationwide Lending who

     then soon went out of business but purportedly assi.gxzed the

    servicing rights on the loan to GMAC. The loan terms wex'e

    that of an. assumable, adjustable rate mortgage tied to the

    Monthly Treasury average (MTA}and a 5 Year irfterest only




                                                                         3
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 11 of 58 Page ID #:119


       option bud appa
                       rently coincide
                                       ntly     soon after Bertra
                                                                  ms
         visit the Loan
                         went crazy. Fi
                                         rst false mort
                                                          gage lates were
        recorded on Fr
                        ancine~s credit
                                          rampart even th
                                                           ough she was in
        hex 80's and
                      had ne~ex been
                                       late in her li
                                                        fe. Francz~e on
       found gut her                                                     ly
                       credit was bein
                                        g xuined when
                                                         she applied fo
       mortgage on a                                                    r a
                       neighbouring pr
                                        operty that sh
                                                         e planned to
       acquire but wa
                       s declined a mo
                                       rtgage due to
                                                        the ~a1se late
      payments on he
                      m credit report
                                       . Someone else
                                                         acquired the
      home for $1.5
                      million and im
                                      mediately flip
                                                       ped it far X2.5
     mi~Iion withou
                      t even painti
                                    ng i~ or doing
                                                      any type of
     remodelling. Th
                       ese types of
                                     investment oppo
                                                       rtunities da no
                                                                       t
    come up very of
                      ten and by th
                                     e time her cred
                                                       it was restored
    the deal had To
                      ng since passed
                                       . Unfar~unatel
                                                        y for
    Piai~ti~f(s)
                   soon after the
                                    credit was r~pa
                                                      i~ed, the
   interest only
                    option was inco
                                     rrectly suspen
                                                      ded in dear 3
   instead of year
                      S resulting in
                                       payments that
                                                        were about
   X3,000 a month
                     more than the
                                    agreed upon te
                                                     rms. Plaintzt~(
  made the addi                                                       s)
                  tional payments
                                    for a~mast an
                                                     entire year with
  the expectatio
                   n that the b~~l
                                    zng probiern wo
                                                     uld be xesolved
 But no way! Le
                   ~te~s were not
                                   answered and ph
                                                      one calls were
 disconnected±
                  The assumabili
                                  ty option was
                                                   also incorrectl
                                                                    y
 denied making
                  it harder ~a se
                                   ll acid marked
                                                    the home.




                                                                     4
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 12 of 58 Page ID #:120


      To clarify the ~exrns of the mortgage, adjustable rate

      mortgage payments are calculated by adding a margin which

      never changes and in this case was 2.875a to an index. There

      is more than one type'of index and they can all adjust up or

      down. Plaintzff(s] specifically refinanced info a loan that

      was supposed to be indexed to the the MTA (monthly treasury

      average} but GMAC calculated the interest rate based on the

      Z year Treasury bill ~esu~ting in a higher interest rate.

     Eventually it became cleat the billing issue would not be

     resolved and GNlAC did not even. know who they were servicing

     the loan for or how to calculate the correct interest rate

     and payment options. Francine was torcea into Bankruptcy

     where she hoped to resolve the issue of rate and terms on

     the loan. The day before GMAC were supposed to answer

     Francine's questions in court, on May Z2, 2012 GMAC and it's

     parent company Residential Capital, llc also declared

     bankruptcy in the Southern district of New York and they

     still remain in bankruptcy all this time later,




     Somehow Bertram leaxned of Plaintiff's problems with the

    mortgage and ca7.led up Marcus to ask what was going on.This

    was at the very beginning of the problems with the mortgage




                                                                         ~~
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 13 of 58 Page ID #:121


      and Marcus u~as at that time confident that the billing         1S5ll~


      would be resolved but it was nod. Bertram and Carole stayed

      in regular contact with plaintiff(s) _ Bertram and Carole

      called Marcus at tie outset of the problems to let him know

      they were aware of the problems and could do nothing to help

      although they did offer $Ia ox $20 for a handicapped toilet

      seat for Francine - Marcus had to relay this conversation to

      Francine - It was not an offer to help - zt was to taunt anal

     create emotional distress which is exactly what happened.

     Another time Bertram called while Marcus was visiting

     Francine in hospital where she was recovering from a fall in

     which she fractured her neck and hand. Marcus asked Bertram

     if he would like to speak to Francine but he angrily stated

     that he just wanted to know the prognosis! Francine was

     present and wanted to know who called and why they did not

     want to speak to her and Marcus had to e~lain.



l
     Marcus eventually gat to the point where he did not want

     anything to do with Bertram or Carole and sent a text

    message asking for them to please stop contacting Marcus as

    he was no longer willing to answer their questions or

    satisfy their morbid curiosity. Calls that had occured prior
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 14 of 58 Page ID #:122


    to this included questions from Bertram and Carole like "on

    a scale from ~-IO how stressed, depressed, angry are you?

    What are dour finances looking like? How are you affording

    to paw youx lawyer2"~ Plain~iff(s) had to liquidate

    everything including furniture and a funeral plat to pay

    lega3. £ees. Defendan.t's knew plaintiff(s)were drowning ire

    debt and legal expenses.




    Eventually Francine U~ho it seems was at least partially

    aggravated into an early grave or in this case a mausoleum

    because the funera3 plat had been sold and plaintiffts) had

    not had the financial wherewithal to replace it. Francine

    was laid to rest about 10 feet tzp in the air where she iaill

    apparently remain for eternity or until the building

    collapses.




    Defendants) craftily and sneakfully garnered close personal

    information not available to anyone else, did everything to

    aggravate, nothing ~o help and refused to disclose their

    interest in Oce~en and GMAC. Had plaintiff(s) known of the

    defendant{s) interest in Ocwen and GMAC, they would have

   acted much dif~erent3.y.




                                                                        7
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 15 of 58 Page ID #:123




   Attu Marcus asked Bertram to stop contacting him, Bertram

   send a check for $100 (attachment 1) which went encashed as

   Marcus still did not =meant to talk to Bertram or Carole.

   On April 25, 205 David came ~o meet Plaintiff(s}for dinner

   (attachment 2} _ Plaintiffs thought ~t was going to be a

   tamely meeting but David showed up with his business

   assistant which was surprising to plaintiff(s). Really it

   seems it was a business meeting meant to garner inside

  information not available to anyone other than trusted,

  close family members_ Tt was a pleasant dinner at the time

  although plain~iff(s) were a little contused as to why

  david's business assistant was there_ It took a couple of

  years and some research but plaintiff{s} would Iater learn

  that the business meeting that David was zn town for was

  being held in Beverly AiZZs by the Milken Foundation and was

  being attended by some o~ the wealthiest, most influential
   \
   _
  people on the face of the planet. David was a guest speaker

  and apparently of the select people in attendance were the

  key decision makers a~ GMAC.       Plain~iff(s) would never have

  agreed to the meeting with David and his business assistant

  if they had been aware that David had a majox' financial




                                                                       S
    Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 16 of 58 Page ID #:124


        interest and would~be hobnobbing with key people at GMAC the

        next day. As plaintxff(s) were not aware of what was

        happening, the conversation at dinner was friendly.

        Francine's health car~e'up and she explained she did not want

        to see doctors because she was not happy with her choa.ce of

        doctors.   When. they heard this,David and his assistant

        looked at one another like they just hit the lottery. Marcus

       also laughed at the time thinking that David anal his

       assistant were ~.aughing because Fx-ancine's was somewhat

       eccen.~ric but it Ia~er became clear that it was for a

       different reason. Plain~.iff(s} would later learn that

       Defendant(s) were major inves~ars in Ocwen and GMAC!




       At the time of writing this complaint Marcus is only aware

       ghat Defendants) were major investors but is unaware of the

       amount but expects ~o learn. more in the discovery process.

~      Fflr now, if for example Defendants? have a la stake in

       Ocwen wha are now foreclosing on the home which is valued at

      around $2.5 million, that txans3.ates into a $25k interest in

      the home and Ocwen is n.ot paling that money to Nationwide or

      any party that funded the loan because they are all out o~

      business? Pool trusts that contained most or alI of the




                                                                           D
    Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 17 of 58 Page ID #:125


         loans were largely over-insured so zf borrowers did not pay,

         the pool would fail and the original investors in the loans

         had a financial windfall from the insurers paw outs and this

         was the best way to- g~rner the maximum profit.




         Plaintiff(s) absolutely believe borrowers should pay back

         the money they borra~~ed - Just not to charlatans and

         fraudsters who never loaned a penny, did not pay any other

         party, did not know the loan terms ax who they were

         purportedly servicing the loan for, over-billed and

         destroyed the livelihood and credit of Plaintiff(s).




         Francine wanted to find out what was really going on and did

         not trust GMAC anymore so she had a forensic loan audit

         conduced which revealed that her loan had been securitized

         and placed in a trust back in 2006.




        To conform with with relevant pool, tax and trust laws,

J       nothing can get transferred in or out of the trust after the

        2006 deadline but plaintiff(s)Ioan was not assigned until

        2011 - S year too late, plus the signatures on the

        assignments to GMAC were done by a person who worked in the




                                                                            10
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 18 of 58 Page ID #:126


   same office were it~was admitted that tens of thousands of

   assignments were being fraudulently created every month on a

   need to have basis_ Two Judges in California and a hand

   writing specialist a1~ found the signatures on Frar~.cine's

   puxparted loan assignments to be false with one Judge in the

   California Bankruptcy case referring to them as "blatant

   examples of rabo-signing" bud the NY Bankruptcy Judge, who

   plaintiffs believe lacked jurisdiction ignored the

   California rulings and four~.d the signatures to be valid, in

  fact the Judge in New York legitimized loans across the

  nation, mangy of which that have already been paid aff by

  third parties and pretty much aZl of which are missing valid

  assignments. A financial windfall for Ocwen and GMAC.




  Marcus had eves gone to the Los Angeles County Recorder's

  Office,    did some searching and quickly found about a dozen

  other homes just in     Los Angeles that GMAC had assigned

  after the closing date making the assignments void in a

  legitimate court of 3.aw. Franci.zie submitted this evidence to

  the NY Bankruptcy Court but they refused to record or

  ac}~owledge them.     There were many other problems with the

  courts in NY. There were originally 2 judges presiding over




                                                                     11
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 19 of 58 Page ID #:127


      the NY Bankruptcy case bud early on in the case one judge

      resigned from the bench and joined the law firm representing

      the debtors. The former judge is allowed to do that but the

      other active judge-~must recuse himself from that particular

      case because of impartiality issues. Instead the judge

      presided on the case but refused ~o abide by the terms of

      the agreed upon settlement plan or relevant state and

      federal laws_ In NY the courts apparently do what the banks

      want and zn this case it meant legitimizing about $12

      billion worth of apparently late, fabricated assignments.




      The settlement plan in the NY Bankruptcy case was voted on

      az~.d became e~fec~ive on December 12, 2013 and called for

      holders of allowed claims to be paid immediately oz as soon

      as reasonably passible. Francine had submitted a $3 million

      claim that was listed as allowed on the effective date and

      should have been paid immediately but she was bezng given

     the runaround. Francine made a motion far payFnent of her

     claim in March, 2Q14 and GMAC did not respond - They

     defaulted and the claim should have been paid but instead

     the Judge who should have recused himself acted as defense

     counsel and issued a belated responses on behalf of the




                                                                         12
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 20 of 58 Page ID #:128


     non-responsive defaulting debtors, a further example of his

     lack of impartiality_ This is not an example of an impartial

     judge.




     The terms of the settlement plan also made it impossible for

     any party including the judge to object to claims that were

     deemed allowed on the effective date but the judge ignored

     phis condition as well and ultimately allowed a late

     objection to the set~~ement. An appeal was made to the NY

     District Court where once again Residential Capital/GMAC

     failed to respond. This time instead of issuing a response

     on behalf of the defaulting debtor's the judge simply

     retroactively extended the deadline for a response rendering

     Francine's motion for default judgment useless - See

     attachments 3.




     The case was eventually appealed again to NY District Court.

     This time the Judge Nathan presided. Be£ore being appointed

     to the Bench, the Judge had worked on the $ multi-billion

     bail out of GMAC. The judge had also presided over the GMAC

     ignition scaridal where for years GMAC knowingly Iet people

     burned to death or get seriously injured.The judge gave GMAC




                                                                         13
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 21 of 58 Page ID #:129


      deferred prosecution! It does not seem like an impartial

      court system in NY. By contrast, in San Francisco someone

      had a house party where people died in a fire and the hosts

      are now facing life in prison.




      There were a Iot of shenanigans in New York. The Bankruptcy

      Court eventually approved the sale of $12 bil.Zion in

      servicing rights from GMAC to Ocwen. at less than a penny on

      the do3.lar - Just no legitimate paperwork! Francine tried to

      convey this to the courts but it fell on the deaf ears of a

      judge in NY who clearly lacked impartiality .




      Because Ocwen was not sure what index the loam. was 1.i.rzked to

      or who they were servicing it for, they too tried to collect

      more khan called for in the Ioan terms and must surely be

     doing the same to others. It is a financial windfall for

     them because the loam assignments should be void in any

     legitimate court.      For Defendants) a to interest in $12

     billion worth. of loans, providing the assignments can be

     produced translates to a $~Z20 milli.orz interest.




     Ultimately the Court of Appeals in California affirmed the




                                                                         14
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 22 of 58 Page ID #:130


      California District Court ruling that the NY Bankruptcy case

      had resolved the matter. Francine's $3 million claim was

      never paid and now Ocwen has restarted the foreclosure

      process and the iss3tze~ of rates and terms were never ever

      resolved.




      Francine was a significant litigant in the Residential

      Capital/GMAC bankruptcy and out of over 10,000 claims,

      Francine's claim was one of the first to be filed and was

      on.e of thevery last few claims to be decided.




      Plaintiff(s) should have been informed of Defendant's

      significant financial interest irz the companies that

      plaintiff's were in brutal litigation with for over 7 years_

      Fishing for information not available to anyone other than

     trusted, close family members, acting like a concerned

     family member and nat informing of a major financial

     interest in the companies that plain.ti.ff(s) were in

     lit3'gation raith is fraud by misrepresentation/omission and

     concealment.




     Defendants are all geniuses or else highly educated with




                                                                         15
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 23 of 58 Page ID #:131


      multiple doc~ora~es. They must regard p~aintiff(s) as idiots

      and indeed the highest Ievel of education is an AA that

      Marcus received from Santa Monica Community College. David

      and Two Sigma psychologically profiles employees by amongst

      other things, the type of music they listen ~a and they have

      some of the fastest computers on the face of the planet

      which are used for high frequency trading where Two Sigma

      basicalzy seems to outwit most of the stock traders around

      the planet.




      Bertram and Carole were very aware of the conversations they

      were going to have, what they were going to ask and how they

      would mock and taunt. They were very aware that plaintiff(s)

      were struggling to pay bills and survive. Bertram came to

     visit and made a point of taking lots of photos of the house

     - not of his family. Bertram noticed plaintiff(s) had lost

     weight and had a very small appetite - It was because

     Plaintiff(s? could no longer afford the same diet and also

     coulcY nat afford new clothes and the old ones were now too

     big. Francine suffered from numerous health problems

     including an irregular heart beat, arthritis, bad knees,

     dementia, alzheimer's disease and advanced cataracts. She




                                                                         16
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 24 of 58 Page ID #:132


      was in bad shape-mentally and physically and was scared

      because she could not afford to die and if she lived it was

      likely the home would be foreclosed on - A daunting outlook

      and it seemed Bertram and Carole were doing everything

      possible to aggravate her situation_ When Bertram came to

      visit Plaintiffs took him to Santa Monica Pier_ Bertram told

      Marcus he wanted to talk to him and stared walking at a

      fast pace. Franczne was dependant on a walker and was

      struggling to keep up. Marcus told Bertram to slow down.

      Marcus can't help thinking that it was Bertrams hope and

      intention that Francine would fall or have a heart attack

      but at the time Plaintiff(s) had no idea that defendant(s)

      were major investors ir_ Ocwen and GMAC and had no reason to

      suspect such a horrible thing.




      Marcus's email was repeatedly hacked but the only one

      who purportedly believed the ridiculous emails was Bertram -

      See attachment 4. Bertram knew Marcus could not be in

      Jamaica as per the email because Francine needed constant

      care that only Marcus could provide and Bertram knew

      plaintiff(s} had no money for vacations. Marcus called up

      his Internet service provider and their technical team said




                                                                         17
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 25 of 58 Page ID #:133


      the had never seen such a serious type of hacking with files

      being deleted real time while Marcus was on the phone with

      them - They advised Marcus to call the FBI which he did but

      they declined to investigate and just suggested getting a

      new email account. Marcus knows of no person or company that

      could or would hack his computer other than David or Two

      Sigma.




      Interestingly, Marcus and David's Uncle Harry who i.s a World

      War II veteran and will be turning 100 gears old this year

      was living about 5 minutes down the road and around the

      corner from the restaurant where plaintiffs had diner with

      David. David never visited him_ Harry would latex' ask Marcus

      if David offered to help The answer was no! One would

      reasonably think any concerned family member who is

      billionaire and also apparerztly on the Stanfox'd University

      Board of Directors for Philanthropy and provides healthcare

      to hundreds of employees would do a little more than. laugh

      at hearing his Aunt's plight.




      During the diner meeting plainti~~(s} had with David,

      Bertram's well being came up and Marcus conveyed his regards
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 26 of 58 Page ID #:134


    to Bertram_ This restored and reignited the relationship

    between Marcus and Bertram but the same type of

    conversations continued with Bertram constantly prying ~oz

    information and explaining there was nothing he could do to

    help although in one conversation Bertram and Carol both

    advised that Marcus could consult with them on how to get

    free health care if it could be shown that plaintiff(s) were

    homeless and indigent. They suggested transferring title of

    the home from Francine to Marcus but that would have ended

    any further litigation so it was not good advice.




    It was not until several Years later that Marcus would learn

    that defendants were major investors in GMAC and also in

    Ocwen who purportedly acquired the servicing rights from

    GMAC for less than a penny on the dollar. There was a small

    problem - No paperwork. This problem was solved in the

    Residential Capital/GMAC Bankruptcy case. The court

    legitimized the sale to Ocwen who continued overbilling and

    were unable to identify who they were servicing the loan

    for.




    In 20.1 the litigation process against GMAC and then in 2013




                                                                        Z4
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 27 of 58 Page ID #:135

      against Ocwen began. Francine died on Thanksgiving -

      November 22, 2018. Her case against Rescap/GMACjOcwen was

      decided against her in the California Court of Appeals in

      January, 2029.




      Eventually in what turned out to be their Iasi conversation,

      Bertram again asked about the home and Marcus responded by

      asking Bertram how he learned of the problems with the

      mortgage because neither Marcus or Francine had let

      defendant{s) know of the problems and also at the time

      expected to resolve them_ Bertram would not give an answer

      and quickly excused himself from the call. A few days Later

     Defendant{s) Bertx'am anal Carole both spoke to Francine to

     let her know that they would not be co~.tacting her or Marcus

     anymore or sending any money_ The intended pux'pose of the

     call Baas to infla.ct intentional emation.al distress and that

     it exactly what happened. Marcus witnessed the call. Usually

     Nfarcus would walk away from phozze conversations that

     Francine was having, but in this instance the conversation

     was so brief that Marcus did not have a chance to walk away.

     Marcus could not help noticing that Francine looked gaunt

     and shocked after the conversation but she did not want to




                                                                         20
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 28 of 58 Page ID #:136


     discuss it for about 1 week and then she finally disclosed

     the nature of the call to Marcus. Later Marcus would learn

     and have to inform Francine that her family were major

     investors in Ocwen and GMAC, that she had been defrauded out

     of her inheritance and been deprived of the opportunity of

     seeing her or Marcus seeing their mother/grandmother Rose

     before she died so that the objective of defrauding Francine

    out of her inheritance could be completed. it was hard for

    Francine being in her 80's and having to learn these things

    after having loved and cared for her younger brother Bert

    and his family for so many years.




    The final communication from David was a New Years card for

    2018 (attachment 5) Attachment 6 contains an article

    relevant to David and Two Sigma.




    Negligence

    Negligence can occur as a result of the type of Fraudulent

    Conduct outlined in this complaint. Under California law,




                                                                       21
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 29 of 58 Page ID #:137




                   The




              ,:    -                                  _             Civil

     Code 1714

                   and states "Everyone is respor,.sible, not only for

    the result of his or her willful acts, but also for an

    injurer occasioned to another by his or her want of ordinary

    care or skill in the management of his or her property or

    person" This statute is the foundation of negligence law in

    California and regards negligence as the failure to use

    reasonable care to prevent harm to oneself or to others. A

    person can be negligent by acting or by failing to act. A

    person is negligent if he or she does something that a

    reasonably careful person would not do in the same situation

    or fails to do something that a reasonably careful person

    would do in the same situation.




    Gross negligence is the lack of any care or an extreme

    departure from what a reasonably careful person would do in

   the same situation to prevent harm to oneself or to others.




                                                                        22
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 30 of 58 Page ID #:138


    A person can. be grossly negligent by acting or by failing to

    act. Plaintiff(s) believe Gross negligence occurred due to

    the reasons and facts already discussed.




    Emotional Distress

    Under California law Emotional distress includes (without

    limitation):     suffering, anguish, fright, horror,

    nervousness, grief, anxiety, worry, shock, humiliation, and

    shame.    Serious emotional distress exists if an ordinary,

    reasonable person would be unable to cope with the mental

    stress engendered by the circumstances o~ the case. For the

    reasons and facts already discussed both plaintiffs           were

    subjected to aII of the above elements for a claim of severe

    ~motianal distress. Defendant's actior_s were also quite

    intentional so a claim for intentional infliction of severe

    emotional distress exists along with a claim for negligent

    infliction of severe emotional distress. Defendants had a

    reckless disregard for the health and safety of plaintiffs

    and dearly knew that emotional distress would result.




                                                                         23
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 31 of 58 Page ID #:139


      Fraudulent Misrepresentation

      A defendant has committed fraudulent misrepresentation when

      six factors have been met: A representation was made,the

      representation was ~a1se, that when made, the defendant knew

      that the representation was false or that the defendant made

      the statement recklessly without knowledge of its truth

      that the fraudulent misrepresentation was made with the

      intention that the plaintiff rely on it that the plaintiff

      did rely on the fraudulent misrepresentation that the

      plaintiff suffered harm as a result of the fraudulent

      misrepresentation. All of the required elements were

      sa~zsfied because Defendant's Bertram, Carole and David alI

      represented themselves as concerned family members and hid

     the fact that they were either directly or vicariously

      heavily invested in the companies through Two Sigma that

     plaintiff's were in litigation with, they garnered insider,

     close, personal information and when plaintiffs learned of

     the truth it caused shock, horror, anger, sadness and Ieft

     plaintiff's both feeling betrayed.




                                                                         24
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 32 of 58 Page ID #:140


       Intentional fraud and deceit

       Intentional fraud a.~zd deceit occur when the perpetrator uses

       deceit {false important facts} to convince the victim to

       rely on the false facts.      Then the victim reasonably relied

       on and was harmed by the deceit. Foy the reasons already

       discussed intentional fraud and deceit occured.




       Concealment fraud

       Concealment fraud occurs when there is a fiduciary or other

      relationship between the parties where there is a duty of

      full disclosure_ The concealing person, with an intention to

      deceive, does not disclose important facts that the

      concealing person knows but the victim does not and could

      not know_ Further, the victim reasor~ably relied on. and was

      harmed by the concealment. FQr the reasons and facts already

      discussed concealFnent fraud occurred for many years.




       Cons~airac~r to Defraud

      A conspiracy occurs when two or more people agree to commit

      an illegal aet or a legal act in an illegal. way and take

      some step toward its completion. As already described r

      because multiple defendants worked together in defrauding




                                                                          25
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 33 of 58 Page ID #:141


       Plaintiffs, conspiracy to defraud occurred_




       Conclusion

       Unwavering trust, dove and kindness for almost 90 years were

       repaid with dishonesty, greed, evilness and betrayal to the

       point where numerous torts occurred including gross

       negligence, negligent infliction o~ serious emotional

       distress and intentional infliction of serious emotional

       distress as well as Fraud by Omission and Fraud by

       Misr~prese~tation/deceit and conspiracy. By trickery and

      omission Defendant's garnered highly sensitive and personal

      information not even available to Plaintiff's lawyers, only

      to a trusted and loved family member bud Plaintiff{s} had no

      idea of the extent of fraud and betrayal they were facing

      from their own family members who were once held in the

      highest passible regard u.rt.ti~ it was discovered that despite

      having become one of the most wealth families on the face of

      the planet they had apparently succumb to unparallelzed Wail

      Street greed and would happily defraud anyone including

      elderly widows and children even if they are family members.

      As Francine's health started failing Marcus had to go

      through over 5Q years of paperwork and discovered his




                                                                          Z&
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 34 of 58 Page ID #:142


      Grandmother's last will and testament (attachment 7).

      Francine was not even aware it was in her possession.

      Apparently Francine was in the will but received nothing and

      apparently other family members who were children at the

      time also did not receive thear share as intended in the

      will. At the time     of her mother Rose's death Francine

     (referred to as Frieda) was living in London, England and

     back then transatlantic flights and telephone calls were

     quite a luxury. One day out of the blue Bertram called to

     let Francine know that her mother had died and was being

     buried the next day. Francine was in shock and ~Iew ~o NY

     the next day for the funeral and then immediately returned

     to London.




     When Francine's health smarted to decline, Marcus asked

     Bertram how Rose had died but he said he could not remember

     - That is not believable. After fanding the will, it is

     apparent Bertram did not want to answer the question because

     Rose was likely sick for some time and it was hidden from

     Francine so she could be defrauded out of her inheritance

    even though it was probably not for much. Rose lived in a

    bad section of the Bror~ and did not appear to be wealthy




                                                                        27
       policy or other ~   ~ets. With  all07/15/19
                                           this decept'~n
Case 2:19-cv-05838-PA-PLA Document 9 Filed         Page 35 of in
                                                              58 mind,
                                                                  Page ID #:143
      Marcus has to wonder about the extent of fraud defendants

      are involved in and how high up it went but certainly both

      Francine and Marcus were the victims of an on-going

      conspiracy to commit fraud and inflict severe emotional

      distress for which the defendants are now being held liable.




      Jury Trial Demanded.




      Respectfully




       arcus     ver
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 36 of 58 Page ID #:144
            Case 2:19-cv-05838-PA-PLA Document   9 Filed
                                         Yom=-.A ~--~~~  07/15/19
                                                         ;''   ~~
                                                              -~
                                                                    Page 37 of 58 Page ID #:145
                                                                 ~~~—~                ~ Jf

                                 ~~':~'
                                      ~          ~~~~
                                                                 ~ -




                                                                                                                                       345967369
                                                ePuty~~ FF~OM BERT                                                                         . 2s-~aao
        !
    CH~S~ i                                                   S~RTRAM StEGEL
                                                              7140 GREACEN POINF RD
                                                                                                                                       'I0-242014
          PAYMEfNT
    GHASEQ9JLINE BILL                                         MAMARONECK 'P1Y 10543-4611
    po eox issaa
    WILMINGTOi~! DE 19850--594
    ~aoo,a~2_s23s                                                                                                 ~ElNCI!~ j~ i~l ~ H~l~if~ l~ltl ~l l~ l f
                                                                                                                                                  Qoliars
    Pay ONE I-IUNDI~D AND 00/100
                                                                                                                                         ~~ oo.~~
                                                                                  i
                        l~i.~ii~~~l!„„I1~~1~1,,.~~ll~f~~1ll~~,l.~~i,.~11„fl~tf~.,f                                        ~
                                                                                                                              ac~nn,.una:
                                                                                                                            t 'uc~mu.e+a.~.
                                                         1 OF 1
                      78665 BPG X01 011 14297 - 345%7369                                                            Check Void After ~0 t?ays
     To
                      FRAfdCINE SILVER

4
     the
    order
     ~~
                      8613 FRANKLIN A11~
                      lA CA 90x69
                                                                                                             ~~                                      ~~
                                                                                                                                                 bus, Ohio
                                                                                                             JPMo~gan Cfiase B:~nk, N.A. CoSum
i




                                                    oe                                       X585330 b3i~°
                     . iz°3~45967369~w f:0~~.000D37
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 38 of 58 Page ID #:146


                                                            Marcus ~iive< <rz~arciisdarie~si:e~er;a~grr~aiLcotr~~



 Dinner with David Siegel on Sat, April 25

Sheri Vammen <Sheri.Vammen@fwesig~na.com>                                        Tue, Mar 31, 2015 at 10:32 AM
To:"marcusdanielsilver@gmail.com" <marcusdanielsiiver@grr~ail_com>
Cc: Chelsea Stewart <Chelsea.Stewart@fwosigrna.c~m>


  Marcus,



  tt was very nice speaking with you today. David is looking fonrvard to seeing you and Fran during his
  upcoming visit to the LA area. As 1 mentioned, he will be in Beverly Hills fw a business conference arriving
  the afternoon of Saturday, Apri125 and departing the afternoon of Monday, April 27. He's lied up with the
  conference on Sunday and NEonday, but he would like to get together with you and Fran for dinner on
  Saturday evening. Please make a suggestion for dinner plans and timing. David would be very happy to
  meet at a focal restaurant or your home —whatever works best for you.



  I've copied Chelsea Stewart here who also assists with David's calendar and trip planning_



 With kind regards,

 Sheri




Mareus Silver <marcusdanielsil~er@gmail.com>                                       Thy, Apr 2, 2015 at 8:31 PM
To: Sheri Vammen <Sheri_Vammen@fwosigma.com>

 Hi Sheri,

 We are very flexible ar~d looking forward to seeing David. Here are my suggestions -Reservations are not
 a problem so David can let us know the time ancf what suits his appetite closer to the time.

 Rainbow Bar and Grill - 9015 Sunset Bled, 90069
 Tenmasa Sushi 9418 Sunset Blvd
 Chin Chin Chinese 8618 Sansei Blvd
 Cafe Med 8695 Sunset Slvd
 Saddle Ranch Steak House 8371 Sunset Blvd

 Thanks,

 Marcus
                                   9 ~ Filed
                            a e r~~,`
Case 2:19-cv-05838-PA-PLA Document     ~_~-,L07/15/19
                                             ~~ r     Page 39 of 58 Page ID #:147   ~ ~~,~
  Sheri Vammen <Sheri.Vamrr~en@finrosigma.com>                                             Tue, Apr 7, 2075 at 5:35 AM
  To: Marcus Silver <marcusdanielsilver@gmai!_com>
  Cc: Chelsea Stewart <Chetsea.Stewart@twrosigma.com>


    tvtarcus,



   3han!c you for the recommendations_ ~Da~id would enjoy Tenmasa Sushi. Let's p}an on that in the 6:30~;ni
   or 7:OOpm range on Saturday, April 25'`' ai d we can reconfirm details as we get a bit c4oser.



   Best wishes,

   Sher:




 Sheri Vammen <Sheri.Vammen@twosigrr3a.cam>                                               Tue, Apr 7, 2015 at 5:38 AM
 To: Marcus Sitver <marcusdanielsiEver@gmail_eorn>
 Cc. Chelsea Stewart <Chelsea.Stewart@iwosigma.com>


   Marcus,



   As a matter of fact, David could meet for dir~nee every earlier jsay 5:3Gpr~~} i'that s s~ettc~r r`~r year
   mother. Please advise o►~ this. ~!e can be flexible.



  Tnan~i ~{ou,

  S;~eri




Marcus Silver <rr~arcusdanielsi~ver@gmail_com>                                          Tue, Apr 7, 2415 at 12:43 PM
To: Sheri Vammen <Sheri_Vammen@fwosigma.com>

  Hi Shen,

  Sounds good, we can lock it in closer fo the time.

  Best,

  Marcus
   -             ~_


Sheri Vammen <Sheri.Vammen@fwosigma.com>                                               Tae, Apr27, 2015 at 9:48 AM
To. Marcus Silver <marcusdanielsiiver@gmail.com>
Cc: Chelsea Steward <Chelsea.Stewart@fwasigma.com>
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 40 of 58 Page ID #:148
   NeE{o Marcus,



   David is looking forward to dinner wifih you ar~d Fran this Saturday evening. What time would you like to
   meet at fenmasa Sushi oR Sunset Slvd?



   Best regards,

   .
   . ail:.~~L 4a.. .. ~....




 Marcus Silver <marcusdanielsilver@gmail.com>                                       Tue, Apr Z1, 20'i5 at 10:19 AM
 Ta: Sheri Vammen <Sheri.Vammen@finrosigma.com>
 Cc. Chelsea Stewart <Chelsea.Stewart@twosigma.com>

  Hi Sheri and Chelsea,

  We are looking forward to seeing David too► We are close by and flexible_ Does 6PM PST sound good? Let
  me know.

  Thanks.



Sheri Vammen <Sheri.Vammen~a?twosigma_com>                                          Tue, Apr 21, 2015 at 10:53 AM
Ta: Marcus Silver <marcusdan"seEsil~er@gmail.com>
Cc: Chelsea Steward <Chelsea.Stewart@twosigma.com>


  6pm on Saturday is perfect. f just made a reservation u«dc~ David Siep,eE at Terzrnasa's ~i01b Su~:tiet Bi~•~!
  locaiian.




Marcus Sliver <marcusdanielsilverQgmaii.com>                                       Tue, Apr 21, 2095 at 12:17 PM
Ta: Sheri Vammen <S~eri.Vammen@twosigma.com>
Cc: CheEsea Stewart <ChefseaStewart@fwosigma.com>

  Great -Thanks[
                  Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 41 of 58 Page ID #:149

                                                                        t~~;y~~ _                         :~_




    ~+ SUHY C6tlECF Yrrsian S31




    DB2~7
    d5F20!                                                 F~mo~~[?~c~nETcd~.;E#rsthrCYT~t~.cL~d _liTriuh 76.3tFi4.B~1¢-~.c}S Caul C~sc
                                                           rya.-;rc.~~       ~c     Fain. ~ C~ 1a                    asr~t
                                                           ~ipc-3:•~oc~.~Cnf~~ti3'-'~.pprv~&uiFE~u~Sih~:EbYu)tEo[cced:8Sl2Qf2Qr4j.                .!
                                                                                                                                                      _   r
                                                           i~ii~~h~:Air           +~=r'~sBauas~i~eElii~sTius~::(3tt~cr?(~t+e~cd:[13l..(&2CI~`J
                                                                                                 _ _ .. _. _ . _ . _                             ._       t
                                                           i~~a{6ka~;~:iEnta~ii:OSflDflQia}:~:~




                                                           ~hc~DFs~~oE1~tSE.•Ya~chavmg~~oea.~Ecdandi7oift~and~gpGL's¢li.~,ing• ~ ' }
                                                           ¢zne~~na~dd~a~aEIs9r~su     ra~.~s       -sE~ues~~t+rum+xF~y.~i~rsc7.2Qia t Yi
s            ~,   ~                                           'C"''  `~r    F      'S~;ZflfSFILS'Fi~~fliC•KOIUJEREDt(tat'c~ficntitEug  _~
                  i                                        ~
                                                           Ys.CCu~uR3c.
                                                            .~::.
                                                                                   ~~~RcR4'aQ,l~cwYcfiC.~cwYmic10007_(SFgw~3.b~Judgc.

# 06107f1Q[4      ~i                                       '2(lJ4 {9ac)(rptert~.         1~3:.~... ._ -      - - ----
                  Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 42 of 58 Page ID #:150




                                           ~..
                                       ~         ~ ~Cr         ~  -~^_n~a„~-""''-~~'                                                                                                _. yr         1 rT;.:
S' ~      Sf7NY C1NlECF Yerzloo 51.1              -~.~                             ~~  ~~~~~~ '
                                                                                              3                             h• ~.~ ~--~_'i
                                                                                                                            ~                    x~.{-
                                                                                                                                                    ~~N—
                                                                                                                                                     -  ~-~                  'aac~n•'       .tv
                                                                                     .                                        ;.
                         .. -: ciSCO1Ni5 gAV.         .,       _. •.
                                                                                                                                                 e~1~                            ~~Q_ i~
                                                                                                                                                                                       ' .5 ~'
                                                                                      s.~r~—~.
                                                                                             --r~-'~'+c           ,~'             ~...       ~
     ~_     Tilkex 'a:             ~" ~s                   _              "3                                                                              ~,'TY~~
                                                                                                                                                                      "'_~-n+~'FL~w ~          y
                                                                                                                                                                                          ,-~,:c~
                                                                                                                                                                                      ~. +-.~-~
                                                 =-z-u.w ....                  -                     -'         _.\C~                 ~~--,-JL~"~ _                rte-          __ ±~
                                                                                                                                                                                 —'
                                                                                                                                                                     ~


T _. ._...~,,t ,~ _,.,E r ~                           -~       _: -- ~ , ~ ~       _,fir-~
                                                                                      :    ~n~ a                   - s- -
                                                                                                                   i                   ::    -                      ,
 ~ 051331:AL4.-      a LSi~FD~E'1NG-oRDER~ M a,+~xif'~ oidcrof~e:~auk~n~rCau~ ~,~o                 pfstncrnf3ycry-Xork~srFmg~hcr~bIcdandLorhap~llnntand:agpel[oeha r~~ .,
                       ~ subm~UcdthcirdCSt~tet[oaofrmidpaappsslL~~ish~~r.4R~EB~sti&~~a ~:rc ~~eo,.~,e..,,,-of'Iaw utsup~_,uct bi.its appcsl sl~al~bcsnbmlUcdby
                                                                                                                                                               Au~usr7,?E114
                  ,a              ap.~ossdon-shat~hesu~.~bSc~Tovcm6cr.6
                                                                      :?l11~an~k~~3~mia6N-~y=~-c*-~751T7SFE,'FFTHFAORn~u~n~rw~5liag
                      ~Y ~~as wiEh Ik~Cowr thepe         3hailgmt~d~oaecor►sicsy c"c~zcss~U ~atcsC                        "Batt 4IU;Tt~ 7Ca~ ~cs~ Yo~f~1~?Q7_ [Si$xxi hg
                   ~ ~oa~c.~o.~ce ~~isQ~srzrr~o ~~ unto) ~~e~asr~~zut~                       ~ -~~ .                 .:.
,~QS!(l?~~014     t ~'~,r~PQc]IauCs~RIEF1?xumco~.IFe~b}FraacineS!I~rr     -~8ncfd~ _ "i~6~~fIA (sac)A~fo3r~don'h72'iflE]F4{~c).
   ,.                                                                                                               _.                           "~~D~.nt}3~~                _
                                                                                                                            _ . . ~~„s,:_._...._.._. _
                                   .,,
~as~o5rzaia
3      ..         i = !~~       i'r~o~ vrs~vrc~o~p+pF~~a~   -         a~~  ~ ~     ~        - ~C-aa^ ~-- -;---,-
                                                                                                      -~..~"Iz90Av           lim 'cas               'YorIG.`IYIo140onbF3TI4.Serviic'
                      - was-madchyM~7'Tfc~cu~na5ledby nr';~s-c~, }~,,...::.r rs~n~~~~                       _          -                        --
                                                                             ~,__                              ~ ~ ___... _ _ _. . .. _ . . _ _ _..__ . . ... _ _ .. _ . _     --
=0SlOSIZLIL~F
{'                  ~ • ?VS0IXOI~ FOR•CASGJ.ac~ua~    n}-TQBE t~a-~~[t
                                                      .-        - -              ~""
                                                                       _ FAR.APPI1t~''~kTHECQEn~T-QE'h~PAraTc,~oe~t&ICd 6Y                               $~ycz(sC)[Fn[e[cd:

 o  slt_9~ior4 ~~~~«oTtorrFoxnn~r:~       ,uirru~c~s~ci                                                                 -___------. . _ ... .          _._ . ,----
                                                       -r~.~Ftr~iyc~~~II:v~~.cR~i~~ca~~sn~~cn4nt~n~,~,~    . 6y FioaeineSavec(sc~(Fst[cxcd;OfitZt)f.7A14)          ,
Sr ___:~ ~14. ...~.tc~F3'F~~LORA'h'DU[V~QFL-AWm
                     _ _._~       _..~,   _..       .,~„-,~-----,~+      ._ -  ~"i ._. ---r-a.c-.r_:;_ .._ ~
                          (~~µ~                  ~n        '~P~8o~t~c~sR~7lIOT~LforCcrti'ficatc ~'         '
                                                                                                          ~'} bocusrstt~itd:(.. .Sta_[-~~ v„ SOaoaaccCla~sTcost.                 ,Itomctsit
                                                                                  TinC—        --                      ~..             .'_       _.~~ -          ~ i-._...
 ~OE~~E~li¢' _Ft~ ~AFTIDf►~iT`O~SER4~C~oflTicRctiGaj2BgavwrrGaims~'m~t`sl+Fru~. `
                                                                                 ~,o~:nlwmOp~as~tt(mwFsaac~cSi7rds;tlodoalorCcrtiHcu~caofAgpcaita[ouitof ~t't
            - , . ~~f~.'~1dC~i~Q,1~4~ort'b1Z0/!~4"Se~tt~bt 4[~ma~bg~trexltc;~Y('~rc~"'tii~'h.~ia1~I7ocFimrnc&Ted 6y~s['3gHoc;uw¢C,Isims Titrst {Auz~Ieascnts:~ ! t;
                  IT~7lkA~~~~~t~F.~pm-k                     }.    rte-~.~L~j ~~ :~:~                     ~f                }
~-4fi~rAt4', f J~ kRESPCJi\`SL-1i0'I~tE-R~TCA'P~~9RBfl
                                                 _       _  ~Q.~lytS~f~P~!`S~lf~C
                                                                              ~~             w
                                                                                  ~~~~FLRRrII~"OFEOSCCI          ~'V~FR/11~CI~'+iE.SIfFF.itS~1~~Q~;vIaDI~
 s   -   --       ' GFRI~ICA'LIC]R Of_ APPEAL~Q-~E~    ,OURTAF`0.PFF~~S~~}~~~p                      -+n.~3  Rnata4toCabDocomm[~isdb~Frdnd~S~7+cr (sc)~t~nntcn~:

~712@l~`          t?~ ~,1DDEL~Fjtr~TQTFF~RL~SEC1'VSEZb-T~R~SC~SiEQRROWE~'           'C~,IRCSTS.&T;r4iQfr.1Z3DU'~L~FZ=ailYliCOFPQSEfloNTOFIifi1'CII~'ESILULHS                                      ~ 1~J
   -              ~   ~1~fOTfflL'c~ORGERI1FLCt1
                                              ~TOI~OF~'f'~ALr7'U"1'HE.C:OL3A~:d~e~P~~~:[c E=x►~~etrn i"t~~r- Bj11Cd~y'F12tsCi73CS~TvCL(sc~(510erCd:fl613QlLQ74j


                                                                                                                                        _
                                                                                    Ise3~R Suite Ceatcr             ._
      Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 43 of 58 Page ID #:151


             Bert Siege! <bert@siegel.corru
             RE:
             December i9, 2012 2:5732 PM PST
             MARCUS 5lLVER <marcussilver@sbcglobal.neb

 OK Stay in torch. Uncle Bert


 Date: Wed, 79 Dec 201214:55:31 -Q800`
 from:
 Subject: Re:
 To.

 Hi Serf,

I'm sorry but someone seems to be se~jding That message to my contacts under my emait address but it is not me -Please
disr~~ard it is some farm ofSpam ar virus!

From:6ert Segei <               >
To: MARKS SILVER <
Sent Wetf, December 19, 2012 235:35 PM
Subject RE:


Hi Marc: I really do not know what you want me to do? I read the site and now what o you want me to do? GPB_


Date. Tue, 13 Dec 20I2 16.42:05 -0800
From.
Subject: RE:
Ta:

hey check this ouE
    Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 44 of 58 Page ID #:152



                                          .canv
                                                    .                                         ~P~~~
          Barry Gates <Harry@iiiealert ked
              r emai l may  hav  e bea d hac
          You
                                           "
          June 23, 20y d 9;i ~i 23 AM PQ"f
                                             r@sbcglohal.neb~
          lvlARCUS 51LVER anarcussiive
          1 Attachme  nt, 2.4 K8


Hey Mark,
                               the fallowing emai   l from you:
1 hope at1 is wail_ t received
                                                                                                                                                 hilippines Svc a
                                                                                                               ptu. we had to be in Manifa,P
                                          d not irrf orm  any one  abo  ut  my trEp, because it was improm              cell pho ne on  our   way   back fo the hotel
                                   l coul                                             . we misplaced our wallet and
i really hope you gel this fast                         jour  ney  has  tam  ed sour                                                 cust   ody  of the hoief
                          ~r1as successful, but cur                                                       . Now,our passpor# is in
program,l-he program                   t seei ng_ The    wall et cont ained all the valuables we had
                            tfar  sigh
we lodge in after vve wen                                                                                                             if i can get a short term loan
                         when we make paymen#.                                                  novr. i wil! be indeed very gsatefu!
 managemer~ pending                                         only  very  few  peo ple to  run to
                                                                                                                       really appreciate whafe~er you
                                                                                                                                                            can afford
                        onueniencmg you, but i have                            get my sorry self bade home. I will
 f am sorry if r am inc                   ble  me  sort  our  hote l bills and                                            of any assi stan   ce. Plea se, !et me kno~ry
                         )this wilt ena                                                             know if you can be
 from you {$2,600 USA                                             n as soon as I return. let me
                              mise to refund it irr fuq as soo
 in assisting me with. l pro
 soonest
 Thanks,
 Marcus

                                                                                                                                       {f you really need my
                                                                  t                           list io disregard #iris messages
                                   advise everyone on your contac
  1 would change your password and
  help, cai4 me from the hotel.



 -Barry Gates
:Sales Manager
 800-3444533 Ext. ~~i 01
 Case 2:19-cv-05838-PA-PLA Document
                               ~S'~~
                                 1
                                    9-~;G
                                       Filed  07/15/19'tea
                                          -~„--
                                                         Page 45 of 58 Page ID #:153

                                                              ~     .~   ~3~~
Hotels
Marcus Silver <marcusdanielsilver@gmait.com>
To: bent@siegel.com                                                      Mon, Sep 7, 2015 at 9:06 PM

 Dear Urzcfe Bert,

 Furt{~er to our conversation, the closest note{ is the
                                                          Grafton              or the Andaz

 Best.
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 46 of 58 Page ID #:154
                   Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 47 of 58 Page ID #:155




                                                   -, ~~'~ cl~1~I ~lcrt'~
                                 i~~ Fa~~Es ~.00 ~




                                                                                                             R~i
                                                                                              BY NATHAN VA

               ~




                                                                                                                                                                        et hedge
                                                                                                                        na  l zo  un  d  by   a secre~iCe Dtrall StFre
                                                                                                                the f                                                    o solved
                                                                           SO Z'iE OF TIC
                                                                                                 nal~on's
                                                                                                                        ma  na   ge r  na me   d John Cherdeck,wh                 e
                                                                                                                                                            quences and prim
                                                          A5 '£  2B e3 .R                                       fu  nd
                                         ,:::"'ms's'                                     s g~the~ed at                              volvinginfiizite se
                                                          greatest math mind                                    a  pr  ob le  m  in                                nd time in s it
                                                                                       t'lYibeca Roaf-                                    fact,it wasthe seco
                                                          llllanhatta~'s e]4~an                                 fa et vr iz at io r. ~ In
                                                                                                                                                         abacker ofthe muse
                                                                                                                                                                                   -
                        j                                                            viears, fancy food                          ory OETerdecIc,also
                                                           yap far seunning                                      sh or  t hi st
                                                                                        ries ofcomplex                                         mpetition.
                                                           and ~=iue—and a se                       v+ *o ul d   um,had won the co                            genius,butunlike
                        i                                           in  e ~v  ho  among them                                e Ta  o, Ov~rdeck isa mark
                                     equat~ans to        de  te rm                                    host            D ik                                     ed to be a grofes-
                         ~                                            Tl ~e  an  u~al event urns                           nt es  t riv al, he never ~n*ant
                                     be ~dng ofth        e  se ek  s.                                   was       hi s co                                    dal at the Interna-
                                                                          Ma thematics, which                               #e  r wu   uzutg a silver me
                                     ed by the        Mu   se   um    of                              rld's       so r. Af                                    d in Poland at age
                            f                                       12  by   Go  ogle and the wo                        al   ma  th  ematical Otyrupza                          that
                                      underwxitt       en   is  20                                  inclnd-       ti on                                  e WashingtonPost
                             ~
                                                     az zt it al iV e Wa  il   Street traders,                     F6 ,yo  un   g Ouerdeck told th                  g  an d in st ead
~`- == "                              richest qu                                                        und-                                              fulfillin
~~                                                    sa  nc  e Te  ch no lo  gi es' billiona~ce fo                w  ri ti ng  ga pers didn't seem                    th in g. "
                                      ing Renais                                                                                                  the math"do so    me
                                                                                                                   he meted to male
                                                                                                                                                                                        O
                                                                                                                                                                          e fastest
                                      er,James Simons_                          tle su rp ri se Ch at th  e fi-
                                                                                                                              so  me   du ng   ? Ha ysr about build th                  a
 ~.                                        axe the eyed there
                                                                      vs~as lit                                         Do                                               and make
                                                                                    40 , co nsidered ane                              g he  dg  e fund on the planet
                                                                         e  Ta  o,                                             g  bi                                   ders? Over-
                                                                                                                                                                                        a
                                                                  renc                                              grow   in
                                       nals featured. Te                            ia ns  of  this gener-                          ion ait es out of its ttcTo foun                    0
                                                                             at ic                                         i~b  iIl                                  , 54, run Two
                    _
                                                               t math    em                                         mult
~ _ _.. _e
           ~~~ t-
                                       of the geates                                 , Ta o   ha s «=on ~~                          an  d  pa   rer Dai~id Siegel
                                       anon. tl profes
                                                                sor at     UC   LA                                   deck   , 4S  ,                                  n quantitative
                                 t                                               be  d as th e ~Vobei P~~~                      In  ve  st me  nt, a Iiitle-I~o~v
                                       Fields ~~Iedal, of
                                                                  ten  de sc  ri                                     Sig  az a                                       ingly random
 -,.        ~~
                                                                            ll io n Br ea kthrough ~~:~.                     ~  fu  nd   fi rm  ~~at gathers seem
                                                                    ~3   mi                                          ~ie dg
                                        of math, and the                                        ns be~k~ ~-
       ~l
        1
 — T1~

                                               Ta  o  di dn  't cu  rt  that night He tu
                                        But
                           "L C 1, /1~,
Case 2:19-cv-05838-PA-PLA Document   9 L~  U"/ 07/15/19
                                        Filed   ~-      ~, ~48 of 58 Page ID #:156
                                                        Page                     -                  -
                                                     ~~




                                                                                  The math men
                                                                                  of'IWo Sigma:
                                                                                 Joan Overdeck
                                                                                     (lefE)and
                                                                                   David Siegel.



                                                                     OCj'ODER19.3O15 FOABFS I lll
       Case 2:19-cv-05838-PA-PLA Document
                                    _ ~~ 91 Filed
                                              /~ 07/15/19
                                                  ~       Page 49 of 58 Page ID #:157
                                                                                                   _.. . _
                                                          /j1:%~~y
                                                                ~lr►;;iii
                                                            Sit       - :=~T)                         ~      ~


           F-~E ~QRS~S ~Q~ ~              TSA/O S1GMA

       bits of information and tales to detect patte
                                                         rns that can       shorting tIze likes of ~~arren Buffett in favor
       b'e used to forecast the price direction of                                                                               o£ faceless
                                                    stocks and other        ma  chines Like IBM's RTatson, where math
       securities. They are card-cairgingmem                                                                                  form ulas can
                                                 bers of the grow-          create immense wealth, it is no surprise
       ingtribe ofquarts who use bigdata and                                                                                that  ~ver deck
                                                 machine learning           and Siegel are obsessive about avoid
      in anatteznpttabeatthemarketconsistentt~                                                                          ing  publ icity and
                                                        And t13ey joie     keeping the 5rm's secrets under ~fiap
       the ranks of the raostsuccessful ofsuch                                                                          s. (Ove  rdeck  and
                                                 #xaders, including        Siegel declined Yo comment to ~'OR
       James Simons (worth $14 b~7lioz~, Ken                                                                       BES.)
                                                 Griffin (~~orth $7            But ltvo Sigma's breal~eck pace has
      billion) and David Shaw(worth~4] billio                                                                                created a big
                                                   n).                     cha3.Ienge for its founders. Put-tang all
          Within the Iasi five years Overdeck and                                                                    that money [o work
                                                         Siegel's for-    means stretchingbeyond its care comp
      profzt mall Street think tank has quietly                                                                        etencies. The firm
                                                   sweIIed from ~5        has   e~anded into reinsurance, venture capi
      billion to $28 bi~ion in assets-one of the                                                                               ta and mar-
                                                      biggest hedge       ketmakin~ Anditrequires anee*er-endings
      funds in America, ei~en besfing Simons'                                                                               upply ofyou~og
                                                       Renaissance
     R~hat is yet more impressil*e zs that Over
                                                 deck acid Siegel's
     rocket-science-fueled operation is able to
                                                     command fees
     in its biggest fund 4f 3% of assets and 3d%
                                                     of profits, ver-
     sus the indvsuy standard of 3-and-20. The firm
                                                            s biggest
     fund, Sgectn~.m, has earned an annual avera
                                                        ge return of
    ~94%net of fees since 200 Growth +returns
                                                        +whopping        math c hizzes_ Its core hedse fund oper
  :fees. = a great wealth-building formula_                                                                             ation, run out of
                                                 This year Qver-         offices ~ \Ian~iattan's SaHo district now
   decic and Siegel debut on The Forties 40                                                                                employs more
                                                ~, each with a net       khan X00 searchers, computer prograztu
    worth estimated at $2.8 biltion.                                                                                       ners and scat
                                                                        isticia~:. ~c:~ding 130 PhDs and 6
        "The chatler~geIthink facingthe investmen                                                                  International Math
                                                           t world is    OIS~~~~ t Hers. lgost stagers are pluck
    that the human mind has not become any                                                                                ed straight out
                                                     better than it     of   the cow=?-ter science, mathematics and
   was lOQ years ago, and it's very hard for some                                                                            engineering
                                                         one using      prate o i~~ Carnegie Mellon and CaIt
   traditional methods to juggle all the infor                                                                               erh Instead
                                                    mation of the       ofcom_~-~:~ ~tiT~ C-o~dmanSachsand
   global economy ip their head," Siege said                                                                        Geor   beSQ  ros,'I~vo
                                              t       at an in~res-     Si~~ c_•r~~ ^.~e~~ook to compete for
   torconference earlier this}tear. 7atfact,'ifu                                                                         tap  talent with
                                                   o Sigma's data       Silicc~~ ► ~= ~~`:-~  < ~Google and ~'aceboolc
   scientists and systems anal}~e more than
                                                      I0,004 data            s~~ ~~~ ~~~~-a t~entysomething
   sources, using75,004 CPUs with 75U terab                                                                                    resear~h-
                                                   ytes ofmemo-         e_ c._ ~T~ '= -_r.__ _:~Dt7tl0-come at a price_
  ry_Their hedge funds have executedmore                                                                                     Even in the
                                                  than L2billion       :?~-~-~=~M~ ='?;~~ ~.i=~t*~ Tr:o Sien
  trades over the IastI4 years_                                                                                           a has proved
       Said Siegel: 'Birentuai2~* the trme wiIl                        tF~~~ -;'~• =.-~~,~ :~a~n _~ cosy to
                                                   come that no                                                           prote  ctingits
  human investment manager will be able                                m~~:c~: _.:. -_ _ ~~'_=__.= =U =se po~.r t,-her
                                                      to beat the                                                           e some em-
  computer_"                                                           plot~ ~~t• ~:~ =ti~~ ~:~ ~-e ne~~ ~-e
                                                                                                                             been sued,
                                                                       .
                                                                       B  O~~?~c~~_~ '_ ~ _ :=~~ "
       So in a u~orld ~=here investors should effec                                                          =~' _~=~ 5300 t0 ~CI~.
                                                          tively be




  THE D.~o SH~1N ~A~~A                                                                          T~           .~ ~3=~~~~~. Vii.. HiS ~1t~1C
                                                                                                                                             T

 iH~ ~~`l~~d. MAr'tA $Ii/►T 3~3;'~?rte ~~L' i.'SsiN                                             ~~_~:__ ~~ =~ ~~~~.r, ~vho had
 S-~~~ SfZ~ds?~~ 4r~.LEY ~`s'~t~ s~F;~~I3CE ?GAT i~ €di31=? ~Jt~SE~ ~%3~tT                      _~_ ~
 sf~~, ?~'f~? T~ilr►_ i~~~1D F.~.°3 ~flY:3~i:.1~.3U7
                                                  tIfR~E Fi7P.3sS dGp ~,~,°9~~?~: r~~                      ~ - -- ~ a comport
 ~~;'.~; ~.~ S~i~6U~~2~€R'=_ U~~ 3ei ~r~tZ            ~l~~i~~n;;~~ ~L~_~I~'r1~3~~ rEl~d~?
                                                 ~i~.S O~- ~flI3?: r0~*.3~ ~L'~0 ;~3~3~jB~5.              ~_`^~ - -~-:—. :-here lie t~-
                                                        ,,:,~                         x.
                                                                                                 s:'~`~-~ =
       d                                                                                                   ~--E"_ == 3e dropped
        ,~ J.                                                                                  Q~CL              =~^'~'~ i_   -LZLLOTaCe   111

                               ~.
                                                                                               i~?~~- ~-~~==~_- .-Shaw,the
                                                                '          ~                   am=~--~ ~-~' y= ~ _ __moire com-
                                                       4                      ~~
  ~a~rid Shams             Jei# 3ezos            John ~vertt~ctc ~
                                                                                               pt~•,~~~, ~~ ~..= .There he
     Founder,                                                             David Siegel
                              Founder,             Cofounder, T~vo         Cofounder, Two
                                                                                               row? ri
                                                                                                     ~r ~-          ~ ~' ~ charge of
     D.E Sh3tt                Amazon             Sigma lnvestmer~ts       Sigma Investments    ri,~--        -~-~-~ ~__:~. ~r:~-]}seven
    NET WORTH                NEC WORFH              NECWOR7H          ~      NECWORiN          tears=~
  ~4-.7 ~?Il~iOil                                                                                          -~~~~~.~i~--~'-~ J.E. Shaw
                          $47 bifiion             $28 bi!(ion              $2.8 billion
uz r somas ocro~~zs.zn~
Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 50 of 58 Page ID #:158

                                                1   l
                                                                                               _~~~

            rH~ FORBES 4~~ ~ TWO SiGW1A

            based online bookse3ler_
               At A.uiazan, ~verdeck vv~as Bezos'first shad                      ovens and electricity:
                                                               ow,follow            Zbvo Sigma researchers spend time test
            ingI~im everywhere he went Then Over                                                                                   ing exist_;
                                                       deck was assigned         models, and each researcher is expected to
            tQ worl~ on customer-relationship                                                                                   come up ~ti-i-
                                                 issues, building a ser-        t~vo or Ybree neti~ models per yeaz:Thes
           vices arrluteciure for recommenc3,atian                                                                          e are presented ~!
                                                     s and customer re-         Overdecic ~n a ti~rhite paper that is typic
           views and supervisingsome 90 empl                                                                                ally less than
                                                 oyees_                         pages long Since ~,vo Sigma's trading
               Rather than remain awell-paid cog                                                                          models can cha~c
                                                      yin Bezos'retailing       its forecast in seconds,lots o~bacic-
           juggernaut Overdeck gzut Ama                                                                                testinggoes into eac.
                                             zon in 2~Q1 to return to           model It's not unlike the way Amazon
           Wall Streetto form his own data-dri                                                                             exhaustively t~~
 t                                                ven hedge find with           various Web-page changes zn real
          Siegel,another D.E.Shaty refugee.                                                                            time to ensure op~-
 1            Siegel is the stereoiygical computer                              mal cIicics and purchases.AtTt~vo Sigm
                                                       nerd. A native of                                                 a headquarters;:~~
          suburban Westchester County, AT.Y,                                    model builders,who need to write code sit
                                                   he is an ardent be-                                                    , with the en~-
          liever that technology makes everydun                                neers and collaborate with them ail the
                                                     g better_ He has a                                                   time_
         Ph.D_ from M[T in computer'science                                        Two Sigma builds trading algoritt~s
~j                                                  with a s~ecialtp in                                                         around fog
         artificial intet~igenee. Prior to forming                             kinds of information: technical info
                                                     'Itvo Sigma with                                                    rmation like tza~:-
         Qverdeck,Siegel worlted at bi~~ionair                                 ing voInmes of stocks, eventbased
                                                  e Paul odor Jones'                                                     information st~c'~
         New York hedge fund,Tudor Inve                                        as credit agency actions, mergers or
                                              strnents.In fact, when                                                      other news fr~-
        'Ibva SigmaIaunched in 2001—theearly                                  damental data like corporate financial
                                                    days ofcomputer-                                                        statements; ~=_
         driven "electronic trading"—Tudor                                    so-called alpha capture, which is ofte
                                                Investments was the                                                      n company- ar =_-~-
        keyinvestor,providingthestartup                                       dvstry-specific ineelligenee,not pubiiclyavai
                                              with space in its aflices                                                          lable per ~~
        at One LibertyPtaz~                                                   and gathered via proprietary surv
                                                                                                                    eys. Alpha capture
             WhaYs the signi&ear~ce of the name ~vo                           controversial.In fact,Zt7vo Sigma susp
                                                            Sigma? Ac-                                                   ended a survey o`
        cording to those familiar with thefrm,                               stock research analystslastyear after Blac
                                                    sigma with a Iow                                                          kRack entered
        encase"s"isthe ratio ofan investrnent's                              into a settlement agreement with New
                                                    volatility to its ex                                                    York's attorney
        cess return—that is, the retiu~zt above benc                         general,who claimed a similarBiacicRoc
                                                       hmark.This is a                                                    ic survey unf~-
                                                                             lsr gave it access to information about
                                                                                                                        companies aheze
        ~ TR~1~I~~ TA~Z`iCS USE ~VIA                                         ofother investment bantdng clients.
                                     CHINF                                       Far many trades different kinds of models
                                                                                                                                   and dam
                                                                            are used in combination. nor e~cample,
            D~tA,1~D1~P'~
                      ~'~ CI~NGES ARzD                                                                                     the hedge fungi
        ~. P~c~ ~~r ~x~~                                                    r ay be signaled to buy a stack if a aew anal
                         x a-v~.                                            is greeted vaith low volume. Cutting-edg
                                                                                                                                  yst repor~
                                                                                                                          e trailing tachc~
        keyfactor in deciding ho~v much capital                            are also deployed, including the applicat
                                                an optimal portfo-                                                         ion of machine
        lioshould allocateto a given investment                            learning ar aetificial-intelligence techniques,
                                                Thesecond mean-                                                                 where Tt~ro
        ing afsigma—with acapitalS—denotessum_                             Sigmas computers ea.-tract information,
                                                                                                                          adapt to Chang
           From inception 1~vo Sigma's early fund                          ing market environments and react on thei
                                                     s,like Eclipse                                                          r awn. When
        and Spectrum,focused on ~-adings                                   the humans overseeingthe models interuen
                                           tocksglobally.Tsciipse                                                             e,it's t~suall~-
        was faster,changing                                                o~zlq to increase or dial back risk_
                        g~ posiCions wrthin weeks,while Spec-                   One of the biggest risl.s for ~'svo Siena is
       tnim had a longer-term hozizon ctoser                                                                                        that its
                                               to one month.               modets tivork in theorg bu# that fine idiosync
           The duo eventually ased their aIgor                                                                                    rasies of
                                                 ithzns to create         limited data render them useless whe appl
       programs that operate outside the ~oba                                                                           n       ied to the
                                                 l stock markets,         real world. `it's realip hard to ascertai
       ~i~e ttie trend-following Compass fund that                                                                        n whether this
                                                s       bet on fu-        kind of s~ategp has real merit or whether
       tures markets. In 203.4 another importan                                                                                 iYs a mi-
                                                    t fund, Hflri-        rage ofstatistical computer might," says Davi
      zon, was folded info Spectrum, wIuc                                                                                       d Baffle}; a
                                              h had diversified           mathematician and noted compater scien
      its offering beyond stacks_ One of Two Sigm                                                                           tist a$liated
                                                     a's least vis-       with the University of California, Davis, who
      iblefunds is its Partners Fend,an internal                                                                                 co-wrote
                                                   fitna offiends,        a paper suggesizng that these strategies are ofte
      fueled mos~Ip by capital from the fouaders                                                                                   n "spu-
                                                   .                     riouslyvalidated_"Siegel emphasized this issu
          Inside the firm Overdeck presides over the canst                                                                      e at an in-
                                                              ~-eic-     vesiment conference thss year:"Yom have form
     fron of models while Siegel handles the engi                                                                           to       ulate
                                                      neering and        yocu~ big-data analysis ir3 a way that you caa understa
     infrastr~ctvre that support the technolo used                                                                                       nd
                                                gy        to make        whetl~er or not you are over-fitting the data or actu
     predictions. Think of Two Sigma as the kitchen                                                                                    ally
                                                          at a top       extracting legitrmate znformation out of the Baia—that
     restaurant Overdeck is the master chef, approvin
                                                             g the      :s whatthe business is a~I about"
     recipes and preparingthe meals_ Segel isthe mana
                                                          ger,en-            While some big hedge fund investors, Tike $I3 billion
     suringthat the kitchen is humrt~i~gwith ingredie
                                                        nts,pots,       SkyBridge Capztat, shun what they view as black-b
                                                                                                                                         ox
     ua t ro~~,s ocrosstt~.zo~s
     Case 2:19-cv-05838-PA-PLA Document 9 ~~
                                           Filed~ 07/15/19
                                                  \ i~1    Page 51 of 58 Page ID #:159

        THE F~RBES 404 ~ TWO SIGMA
       quarts Ii1ce Two Sigma,there is no shortage of investors            ex scientists—unriI they try to go off on their own.When
       clamoiingforconsistentreturns madepossiblebysciemc~                 ~verdeck and Siegelfeel threatened by the departure ofa
       Since thefnancial crisis and the Madoffdebacle,instit~-             key empIoye~ the ?a«omits start flying, and on more than
       tional investors have rushed to larger hedge funds with             one occasion departing employees have faced criminal
       established systems and controls_ Ey 2008 2~vo Sigma aI-            grosecutzon andjail time.
       readyhad $4.6 biIiion in assets and 200 employees,while                 In 2006 Ta!o Sigma sued Jianjun Qiu,afro Sigma re-
       other similarsize value fiu~ds had far ewer employees.              searcherwho the firm chinned stole intellectaaI properESr
          Moreover, Two Sigma's re~urns have been respectable              and $ed to his homeland of China.'Ibvo Sigma had hired
       and consistent While many other bigfunds suffered loss-             Qiu in 2004,but ~~thin tF.vo years he was escorted out of
       esthis summer—the core definition o~a"hedge"fund has                its offices and placed on Ieare pending an investigation.
       pathetically morphed from downside protection to the                   Zt~vo Sigma later clauned in court fiIino that Qiu had
       heads-I-win, tailsyou-lose 2-and-24 payment model—                  downloaded massive amounts of 'I~;~o Sigma data to a
       Two Siena deftip navigated the volatility_ Spect3rum was            home computer and refused to let the hedge fund in-
       up bpabout6~10 netoffees inthe firsteightmonths ofz015.            spect it..After being interro~ted by the firm's lawyers,
                                                                           Qiu sent an e-mail to his manager sa}ping he had left for
       ,~~ RET~f3KNS HA~V~ BEAN STEt~DY_                                  China_ Z~,vo Sigma sent someone to Fneet with Qiu in
        ~m~ WH~~E 11      Y LOST V~t3N~Y1N                                China, where the hedge fund claimed he admitted tak-
            AUGUST,TWO SIG~If.[A DEF~`LY                                  ing"ten computer hard dri<<es" o£data,which he refused
            1~TAVI~A'TED '~'HE ~TOLA'T~.ITY.                              to return The hostilities ended abruptl}r after ~vo Sigma
                                                                          settled its lawsuit with Qiu,i~=ho returned to the US.and
          The $6 billion Compass fund had a big 20I4, up 25.6%.           ultimately went to work at other financial firms,inelud-
      Since inception in 2005 it has lagged an annualized return          ingbillionaire Ken Griffin's Citadel.
      of149°fa.In August it gained 2.8°6 versus a 6% decline €or              In 2010 an employee in '~vo Sigma's Houston office
      the S&P 5Q0.A ieverabed version ofCompass doubled that,             came under suspicion and was summoned for a meet
      up 5.7'~ during the turbulent month_ Another bigfi.~nd,Ab-          ing atthe Manhattan.headquarters_ iTpon azrival he was
      solute Return,rose 6.1°tin the$rst eightmonths of2415.              greeted by New York City police officers and promptly
         Returns like ~zese meazz the money wiII continue to              arrestedTwo Sigma suspected the employee had taken
      pour ~[tto Tuvo Sigma Last year, in fact, the firm raised           sensitive co~pater algorithms.The company alerted the
      $3.3 billion far a new macro fund,one ofthe biggest ini-            Manhattan district attorney. The employee ended up
      tiaI fuudraisings in years.                                         pleadingguilty to a misdemeauoz count of unauthorized
                                                                          use ofa computer and left the firm.
      Two SIG1viA'S OFFICES AItE TF~ I~FD of place where you                  Tt~ro Sigma's most prominent ~mingj ~~ against
       might trip over someone's hor~eznade re-
       mote-conl=ol car or Ivok on as custom
       chess sets are created by3-D printersin its
       hacker lab. On certain walls you can view
       colorful di~'tai aIgorithmic art deg eloPed
       by an employees There are lack nights,
                                                     ~o
                                                                           ~ ~                                               ~
                                                     -,.~~QSi~i~ G€s*~!W'i-i i-~;~5 ~x1s?'~/9 Sfv39~ 114 ti-iL i-S~f~~ rUi~3~7 EL1T~.
                                                     G"
       when staffers collaborate intensely on           sus
       software-related projects like getting inn-        °~
                                                                                 Sz7s                                                       ~~s
       chines to play the videag~me D~ Mario.            ~~.                                                           ~B
       Robots have been built to challenge staff-       '`;'
                                                                                  ~
                                                                                  ~                                   ~ ~
      ersto games ofshu~eboard.
                                                                                                                      ~~~                   ~
                                                                                                                                            $Y
          There are no suits or ties,just s~reat             $s~^
                                                               ~8
                                                                                    ~'=                                  ~                  !'
      ers, coIlared shirts, tchalds and jeans.
      People don't work exceptionally hard by                                        =~-           ~s
      WaII Street standards, and they get paid              .~.,~
                                                           _~_,                                    ;.
      well_ Junior researchers in their 20s, for
                                                                                                      ~.              ~'~'                  ~"
      example, can make half a million doIIars                                    ,mss-~`~          .f'`~:t            ~4           TSB ~`.~ +
                                                                                                      r
                                                                                                      ..
      a year in saIar}~ and bonuses_ Thefrm has
                                                                            ~ a                ~ ~ ~              a e_sy            --r ~        t~
      a retention rate of47%.                          '
         It sounds like are idyllic environment      PAllISDN & CQ.      RENAISSANCE            TUDOR             CliADFl          7WOSIGMA
                                                                        7ELHNOLOG(FS         )NVESTF]ETiiT                        INVFSFMENFS
      for wouldbe math professors or comput-                                                     CORP_


bj    11s i FOREtES oCPOBER 19.2015
t~
        Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 52 of 58 Page ID #:160


              THE FORBES 40~ (T
                                                     IN4 SIGMA
               an employee involv
                                       es Chinese national Ka
               28-year-old research                                ng Gaq a then
                                         erwhagave noticeto i~h                                 the same time he was arr
              2014. Gaa had worked                                  e hedge£~nduz                                                  ested_
                                          atTwo Sigma since                                         The judge in the ca
              uatingfrom MIT with                                2t}I0, after grad-                                             se , 3effrey Ding, lzas be
                                          degreesin physics and                                hostile to Overdeck                                             en openly
                 In early 2014,when                                  engineering                                          an    d Sie gel's hedge fumed. "Are
                                            Gao was pregaring.to                               guys going osier the                                                 n't you
              Sigma claims, he e-m                                      Leave,l`wo                                        fop in terms of this, to
                                          atted himself soaze                                 tin jail for a breach of                                   put someone
             tradingmodels.Aft                                      of the firm's                                              duty2" he said in a 20
                                      er e~Inrsnghis opt                                      "DVhat caused l~im to                                         14 hearing.
             Fyaccepted apositio                             ion  s, he  ultimate-                                          ha  ve you guys, other tha
                                         n at Citadel but agre                                taily annoyed and an                                           nbeing to-
             tight away, in accord                                ed t~.ot to start                                         gry at hsm, to da thi
                                          ance with his one                                   Sigma is initia~g an                                      s3 " Now Two
            pete; he planned to                                 year noncom-                                                arbitration case aoin~
                                       spend his free tinne                                  ing    over ~300,Oa0 in da                                    t Ga o, seek-
            Sigma notified Cyru                                  studying, Two                                                    mages. Gao's lawyer
                                       s Vance fir., tl~e Manh                               to   stop it by axg~ziug tha                                     ha s hied
            attorney,that it believ                              attan ~istfict                                                   t his client has alrea
                                          ed Gaa bad stolen its                              ~ 100,0UQ on the evil                                            dy    spent
            properCp:5o after Ga                                     iateIlectuaI                                         action alone.
                                      o's recorded exit inte                                    I n early 2Q15 a senior
           rtiary ZQI4, he was arr                                rview in Feb-                                                 analyst at Aberdeen Asse
                                         ested oa charges of un                             agemen~ ~investor in                                                 t Man-
           use ofsecretscientifi                                     au th orized                                           ~xT   o Sigma, toldTwo Sigma
                                      c material and unlaw,Cii                              do   n officethatAberde~nha                                         's  3Go~-
           ofcomputer-related                                     1 duplication                                                   dbeenapgzoarhedby
                                     material.                                             Tar   o Sig  ma emgla}ree about a                                  afo   rm  er
               Goo pleaded noe                                                                                                       new hedge feud. Other
                                       guiltg but declined to                              like   De  u#scheBantc and TJBS                                         firm  s
          $50 ,00d bail setby                                          meet the                                                     v~ere similarly approac
                                    thejudge. Goo'sIavpye                                       The    inquiry came from Berge                                   he   d.
          Io,reasoned that~iecau                               r, Marc Agnifi-             entist recruited from                        yFein, 34, a computer
                                        se Gaa was a resideat                                                           Russia's St Petersburg                       sci-
          headed to jail one wa                                   mien he was             se  az                                                       Na  tio na  l Re  -
                                     y or fihe other. Teva Sig                                    ch Un   ive rsity.Feinhad worke
         the gavernmenfi of Gao                                  ana informed             ha  tta                                         d at ~vo Sigma inMau-
                                      's situation,and hus wo                                      n fflr seven years, ulfunatel}~
         revoked, depriving hi                                     rk visa was            presir~ent Uniikemostr                         risingto the leeei o£vic
                                     m ofimmigratiaa sta                                                                 eseazchers atTcuoSigm                         e
         thus have been transf                                 tus. He would              worked an all four of Z~s                                      a,Feinhad
                                     erred to fec2eral immi                                                                ro sigma's proprietary inv
        he put up bail, Leavin                                 gration fail if           disciplines. ~1Vhen he                                              esbnent
                                    g his }awyers with lim                                                              res  igned in May 2U7.~, To
        Haim asthey mounted                                    ited access -ro           elected to apply its                                              ro Sig~ua
                                   his defense.                                                                       one-year noncompete
            Instead the boyish-Io                                                        $2IO,Q00, 40% o£$is $5                                      and pay him
                                         alang, bespectacled                                                             25,000 aauual compen
       to apgly for a tourist                                      GaQ chose                 But in March 2015 ~v                                       sation.
                                     visa and wait for appr                                                                  erdeck and Siegel got
      local jail, New York                                       oval ir► the           Fein's discussions ab                                              wind of
                                  City's notorious Rike                                                                out a new quart fund.
      ing Gao's eightmonth                                  rs Island. Dur-           ;  hen delivered a threa                                        ~v   o  Sigfna
                                     detention he suffered thr                                                           tening fetter to Fein'
                                                                     ough ex            par~tzers. Within days                                        s wot~d-be
      ~r DT~RIIVG GAO'S                                                                                                 Fein's plans fell apart
                                                                                        abandoned the effort.                                         a$ partners
            i~ETENTI~N ~E T~              EI G  HT -1  Vf O   N' ~`   H                                                Bu  t that wasa't enougIL Th
                                                                                       mo    nth Ttvo Sigma sued Fe                                          en
       p. 'HIS HA.SN''T EN VAS BEATEN                                                 Fei   n  has denied violating his
                                                                                                                               in in a Netiv York State
                                                                                                                                                             court.
            SIGMA'S QUEST ~''D                  ~D TWO
                                              O P~E3jVISH ~IIf1.                      Tw    o  Sig  ma, sa}~ng he and his pa
                                                                                                                                   contractual obligation
                                                                                                                                                                s to
                                                                                      atory talks tis~it~h poten                      rtners held onty explo
                                                                                                                                                                    r-
     tended Jockdown pe                                                                                                tial investors and didn't
                              riods and was beaten np                                mo    ue   s or open a brokerage ac                                rai se  aa   y
     TP-theft case never ga                                  . White Gao's                                                         count Feuz said he ho
                                 ined the notoriety of                               t-~ rai  se  the money after the nonc                                     pe   d
    Aieyniko~ the forme                                    that of Sergey                                                             ompete expired.
                                r Goldman Sachs pro                                       `Z haveio ask'Itivo Sig
    to the slanamer andim                                 grammer sent                                                  maaquestion;' Judge Oi
                                 mortalized inMichae                                 during the }an~uit's ini                                           nghegau
   Flash ~8'ays, Gaa has en                                 lLevis' book                                              tial hearing `mid you se
                                  dured nearly as mu                                M   r. Fe   in in  jatl?" Oing continued: `2t                       ek to gx~t
   Aieynikov, wbase co                                    ch jail time as           like the same t~zngti~                               sounds to one like it's
                             nvictionhas been overi                                                                 at happened with the oth
       The crimiz~aI case ag                              ~u-ned.                                                                                    er ac#ion:'
                                   ainst Gao accuses him                                 Two Sigma did not co
   two trading models Ize                                        of ~aIang                                                  ntact law evfox'cemez~
                                   developed in 2Q~t'a~zd                           wanted the judgeis ex                                                   t but
   was a]sa accused oftak                                        20Iz_ He                                            tend Fein's aoncompete
                               iAgareseazrhgapera                                  nton#hs, theIeng#h of tim                                          for seven
  presentation thhat he                                   nd aresearch                                                  e by which Two Sigma cla
                            wrote. Says Goo's lawye                                he load breached. the ini                                                imed
  ta2~ingmathbe secret                                      r, `~3ow can                                                ~a   l deal ,fudge Ding refi.~s
                             scientific material? It's                             saying he didn't ha~~e the                                                  ed,
                                                           mafih."                                                       authority, and closed Ch
     I nFebruax-y 2015, just fou                                                   ord   er ing   ~'e uz no                                              e case,
                                          r months after leavingRi                                           t to t~olate the initiat deal fo
 ers, Gao pleaded guilty                                                 k-       ingfive weeks.                                                 r its remazn-
                                  to one count of unlaw
 cation ofcomputer-re                                          £uI dupli-             Fein shouldconsider him
                             lated material and was se                                                                    selflucky. Overdeck andSie
 to time already served. He                                      ntenced          ge  I have concocted arg~abll~ #h                                             -
                                      then returaed to Chiu~                                                                    egreatesthedge fund sn
 hasn't stopped Overdec                                              This         ce ssstory ofpostme3tdo~                                                     c-
                                  k and Siegel in their qu                                                               n America And they've clear-
punish him. In addit                                               c~ to         ly done the brass.-knuckled
                            ion to accusing Gaa of                                                                        matiL When that success
property, Two Sigma ~Ie                                      tak  ing its        derived around farmulas                                                      is
                                 d a civil suit against Gao aro                                                        and equations, you do wh
                                                                      und        er ~s ~~ecessary to keep yo                                              atev
                                                                                                                      ur numbers to yotrrsel£ ~
us ~ ~ons~s OCCOIIER39.2075
                      Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 53 of 58 Page ID #:161
                                                                '~~!•.
                                                 , ✓Ts=~—~-~~~:+emu::~
                                                 +,,,~
                                                   .   `~~>~j         ~;~'~,




                                              +~AST TESL?', AND TES~'~NIEl~`
                                                                             Z'
           '
           '~           ~', ~DS~ SI~G~`L, of th
           ~-~~ ~~=~f ~e~-~? o€                 e Caunty of Bronx, St
                                sound m~ncl and irtemoryp               a~e of
           ~ ~_~~~ ~*~~ declare th                         do h~rehy make, -
                                   is to be my LAST WI
           ~~~~£Y~c                                       LL AND TESTAMEI~T, as
        r----
     i--a~.-._.   _   ..       _.
                                       R=~`~'~    T - ~_~~~~''_a'-iu~~a '7
                                                                           7          ~Fn;
           ~o~=~ _~s .~v' Tne made.                                                      +m@~ -~M1'ZY~~4     ~.L1Gi" _        _ `

                S~'~ON~: I hexeby dire
      ~~~ ~~c ~e~era~. exp             ct that al? of any just
                          enses he paTd as soo
                                               n after my death as
      u           -
      :
      1                                               .
      4:
      ~`                   `l.'H=RDe A~.~ of the r'~S~f
     .~--~^~ ~~~~sr and estates,                         rES?Ct:~ Slid ?'eIIt~.
                                                                                ?EldB~ Qf
                                          both read ~n~ pE~"SO~?Z~,
           _:,.
            ~ ~::_~ ~a;r be zepresent                                 aid howsoever
                                           ed, aria *~T~.ar~soever
          d~~~~~ o= s~~uated sh                                    the same ~v be
                                       all be divescecl znto four
      ~x ~=~:-='mot ~:_`~~~h I. hereby gi                            {~) ec~ua~
                                           ve, dev?se and bequea
     ~
     ~,::                                                           th as fallQtrrs: ~
                            (~) ONE SHAME to B~'~~Z
     ~~F ~r i= sZ~e does nod                         ICE DANER, if shy surviv
                                      sux-~r-~ve m~ "per stirpes"             es
     ~~ _'_'ter =CuS~..~..~
                           thr~?.~'
                                  :iu~~~~e ~e j
                                                                  to those o~

                    ~bJ  01~FE SHARE to BERTRA.Ni
     ~7~~, or ~= ate does np                      SIEGEL, if he survives
                              ~ survive ~t~e "per sti.rp
       ~~ =~SL1E~                             __
                           ~T'rt0 SLirV?Ve IriE;
                                                         es" to those of
                                                                               - --     — - - -- _-- ----.--             --

                                    ~t°~   Q~''= i~`?.~~- L
                                                 `        s..fl ?~~~
                                                   L3:1T̀ ~`-?i ~i SxY
     ~ r ~?" 7.~ SY?e ~0~~                                                      -zc
                                                                       A SL~V~ZIc
                           ~,'3~ _.~'~:T ZT~ s?=
                                                 "~~ ~L~~'iJeS"
                                                                   t0 those ~ _'
 s                         _

                  ~~  ~_4`~' 5==~= ~o '~'!~R~~=
 = ~~~"~.,,~~".~ ~^_~ ~~                          ~~~EL, DEBQRA~ S~GEL,
                           }r~ S~~G.~,r, a~s~~:~te
ti_s ~~ ~c~ =~~2 ~?                                       1y and.f~~`ever,
                        _k~, =_mac ~*z the eve~
  ~c= s~=~ z~w-~~-~s spa?~ ?~a                    L  wh  at   any o*~e oY amore.
                                _~~ l~?'EC~@CL~SBQ me, tl~
`~~~n c~~.~."e~~   ~z-son c=ra€;~~ nave been                  e sharE ~o VJhi.ch ~
'~~ ~T                                          e_* ~~i ~le d  ?f t~~~ ~;wing
         ~~ yet- i ;sad ~n~ ~~~*weathed to hi
 ~€~~ ~~~~s r per s~_                           s or her issues, =r±
                            ~-a~s: and i~ t.~.ere be no s~
 .s
  ?~~'~^~~ rJ e~'~~ Sll?'ViV~?"S                           ~~ ~.ssu~ .ther_
                                 O?' survivor Of Si1Ch
                                                       ~~~"SdL
                                                             1S.
                                                                                                                          i
                 ' ;Y1ff~TH: In the e
 =,. ~ ~~~ cz~ ~. __ -one years                                    of my~eg~Lee~ s azr_de~+-
                                                at the time                  or her sham ?s
       ~~ ~_w ot7~r and de_z
s    _ate<-r~~~'c:~'~`-"~~~ti                      to     hiir c or   to    hex, en, ones in
    ,                         pl~'1 r$z ro r.= _'f.
                                                    ~'~.~`' ~,-S: c~~~_ c:h
                                                                              ~ ra G'[~ T Z T~
~..~ ~s~~~- ~~~ c3eizvered                                                                     ~
                                         un to   th  e   Tes   tam  en- ~ ary
a==-~~- .a__*+~c.~    'm7 mar-Crr+ t~7c~c~z                                    Tre 3st ee he?-ein-
                                             .nmtrz~rz+e c+    ~-.~ -.a...,       .-, t .-..i~~ .~,.._'~   m~___'-
  Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 54 of 58 Page ID #:162
                    t~} /~?~ ~F3ARE ~a ERTR
                                            ~M SIEGEL. if ne surv~.ves
        m~, or i= he does not suririv~
  ~   ~ h?s issue who survive~iae;--
                                     ~
                                       e "per stirpes" to those
                                        _ -
                                                                         of
                                               -.-__ _.,._. _ _ _ _ ~ __~~ _ _~
                 (c    ONE SCARF to FRI~DA S
         Br if she doe nom sur-cr~v                  VAR,. ~.€ she suYvi~res
                                      e me "par sue' pes" to th
      ~ issue rho survi                                             ose o-~
                              me ~
                                                                         .
            .     {d} O1~ SH~.~ to MA
  SII~N~'Y' SIB'                          RLED S~EGEL B DE RAH
                    and JEAN~~`i'~' S 'GE                            SIrGEL,
  share and sha                           L, abso?~eztely aid       ev e?-o
                      alikeo anc~ i~ t      ev
  of said p~xsor~:s                            en t th at an y o~te     mo,ze
                        alb have predece ed
  each deceased perso                              me, the share to         zch
                           woul+~ 3a.ave been retitle
  is~gzven, devised and                                  d i.f then Iiv:ix~g
                              equeathed to Izis x he
  egczal.~ shares, per st     s                           r issue; in
                          irpes, and zf .here b
  ~ivi.ng, to the su?-v.ivo                             no such a.ssue -then
                             rs or survivor of such
                                                          persons.
                            FOURTH, zn the event
 ~12e age of twenty-one                                           any of mylega~ees is
                                            years at the time his                             vr_der
 to be .paid over and                                                          or her share is
                                         delzvered to him or to
~:'a'-^-~`r
      ~.    --~j%c:~iti-~- -T~-
                                                                             her,then, and in
                                    ~+~1 r3 i ria..4- ~'h,a ~t- ~?r+h
                                -~"?~
                                                                      cnrt'h C:ha r~
 pa.zd over and del.iv                                                               C~A 7 Z ~P   _--`
                                        exed unto the Testament
after named, IN ~mR                                                        ary ' Tr us tee herein
                                      T7ST .NE`7ERTHELE55, to ar3
as h~rei.riafter dire                                                      mz.nister such Trust
                                       ctedf "and as each su
the age of twenty-one                                                  ch child arrives at
                                           yearsD the balance of
such child's _share,                                                          the corpus of
                                        in gust, together w~.
shaI.l he pazd over~and                                                   th  any accum~Zataans~
                                            delivered to such chil
                                                                               d4
             Fg'~H_. ~ hereby nominate
BEATR2CE DANER, as Tes                    d constitute and ap~
                          tanten~ary Trustee here               aoint
sexve without securi                              under, she to
                       ty, bond or undextakzn
sYie ~s dead at -~Yie ti                       g, and in the event
                         me of my death or 3n th
no choose to be appo                              e event she does
                        inted as such Testam                                                               i
any season whatsa                             en ta ry Trustee fox
                   evex, _th.enf and in eith                                                             _,?
                                             er event, I hereby




                                                                     e
       t:.:             ~
                   Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 55 of 58 Page ID #:163
         •         .,~
                     M

       pT,'   ~a   ~'

          _;~ _ -
       . ~ --- - ,~;:                                                                   ~~_36c~f. - _ - -- --___ -.. _ .___--- .


                                                                           SEC~I~II) PAGE

                                             *~~ < ~a wA, cOnstittzte and appoint I3ER~RAM SIEGEL and FRIEDA
                                           _ ~   R~ r^~,as .Testamentary Trustees hereunder, they toserve
                                             ~:~_~~L~ security, bona or undertaking°

                                                            S~,XTH: The Txustee is tQ make payments, i.n her
                                         .:or the?r sole discretion, exercised from time to time,
                                                                                                           in
                                           ~ any o*~e or more of the fol.Iawing 4va.ys o (a) dixectly to
                            - .- -   __. ~ ~nene~zesar~                                                      such
                                                         r-, _ ;~) .di~er~~_~_~a~.ent o~ the expenses
                                                                                                         of
                                             supporLt mair~te~ance, education, and welfare of such bene~~
                                                                                                              .~
                                             ciar~r~ (c} 4o the ?°gal or natural guardian of such benef
                                                                                                              i-
                                             c~~Y:-s {c} o~- tt~ any relative or guardiaxi of fide
                                                                                                   person o~
                                         ~~ s~c~ ~~~=;c~~-l-~T ~•i~o shall have custody and care of
                                                                                                      the perso
                                            ~= ~=~~`~a~~~~c a~"ye The Trustee sha1I. not be obliged
                                                                                                          to see
                                            ~~ ~_ ~~~;~c~L~~n v~ the funds so pa?d, b~*t the recei
                                                                                                         pt of
K. .                                    " ~~~= rs~c=~~ ~~a~3 b~ Sul]. acquittance Lo the 'Frost°°
                                                                                                      ar_d the
 ~~`                                             ~~_...
                                            ~-_-_= ~= --__, -~ '+~r ox their sole d?s~retion o make stzeh pay-
                                           ~4~ ~ ~:~e~ ~,so=~~~s az~d at suer t~.~tes as she ox ti~.ey,
                                                                                                          deem
                                           ~~~~ ~.~: s~c ~rt~swee may invade the trust principal
                                                                                                         aid
                                            c~~~~. =ter =mac ~_.~~-~ases and to the extent she ox t~zey deem
                                           ~=~ c ~Y=-sT oKL ~zis trust; and to do all other acts
                                                                                                          whichp
                                                 ~_ o. ~~~=r ~szdgmento may be necessary a~ appropriate for
                                           ~~~ ~=oar arc a~Qantageous management, anvestment
                                                                                                     and
                                           ~=~~r~•~4=or o Lne trust estates

                                      '`               S~V~~TT3a ~ he?-eby nominate, corist~.tute and
       _ _,                                appoint BEATR;CE DANER, as F~ecutxi.x herezznder; and
                                                                                                     she shall
                            ~~ _           no~be requ~re~ t6~ ftrri~~~sherg- bind -a~~'~~r
                                                                                            sec-~.rity ~r._.a~~ .
                                           j~r~sdic~~o~ for tie az'-nLu~ T3arTC~rrlaTiC~ o~
                                                                                            hem duties; and
                                           3T]    _iI2 E~a`fi. c?Ic =~. L~cC c= ~~ ~?~T=
                                                                                         Q- ~T lY C~~~~2 Qx 3.S 12Qt
                                      Fi a~~a~-:~e~ ~s s~:~ ~e~~  ~~ _-= =~Y ~n~ Teasorf whatsoever, then,
                                     '~ ~~~ -:-: _i~-i^r
                                       ; fi          _             _ _-=~3T *►OF?~.i?~~@ ~r2(~ appoint BERT~M
                                                         ~r.~,-r - ^
                                            -C.~~- ~~~ ~}- ,~ S='~~': ~s ~e~=~~ors Hereunder,                 i
                                                                                                     they to
                                           _c'_~v ~.4'? _?~_~ =e~~     ~__~_~~ O?" i;T3.d2~"LB;S:LriLJo
                                                                   r


                                                     ~ ^'==~>    ~~=~~Sr autl~.ox3z~ m~ Executrix or
                                      =_' _~ ~~~~ ".._~~~~__ ~a ~~T3 ~u~lic?y or privat
                                                                                          el.~r for cash or~
                                      ~~ ~:~ f ~_~=~ ~~. a:-: ~r~~r c= court, upon
                                                                                      such terms and con-
                                       ~~_~_~ G_ ~^ ~__ ~Y :~~.ern s~+~ll seem best,'
                                                                                        any property, read
                                      ~~ ~Y-~~a' g ~~~~~~d ~ ~~e estate and tlZe purch
                                                                                               aser shall
                                      ~v~ ~e ~u~~7 ~-~d 4a see Lo ~.~e app~.zcatzon of tfze proce
                                                                                                    eds o

                                                  IN W23`~TESS WT3~REDF, I have hereunto subscribed my'
                                      name the 9  say of May, 197I.e
                                                                      S~/ RQSE SIEGEL      LoS,
                                                      .=                    Rose Siege1 _
                                      WE, whose names are hexeto subscribed,
                                                                                DO CERTIFY that the
                                      testatrix above named, subscribed
                                                                          her name to this instrument
                             __     _.~.~. ~~=~~~ ~  -~ 07/15/19
                                                         -.,~~~s=..~L e a~~
              Case 2:19-cv-05838-PA-PLA Document 9 Filed           Page      ii~e
                                                                         56 -of 58 pur
                                                                                    Page IDser
                                                                                       cha  #:164
                                                                                               IsYzall
                                '
                                ~~ ~~ _~--
                                       •   ~ ~o ~~s ~~ ~~e appZica _ .on of the proceeds
                                                                                         m
                                               `~ :T~~`1TESS }~~OF, S Dave. hereunto su3~scribed my
       .:
    ~:                                                                        Sf/ ROSE SIEGEL          L.S_
  .
  .
  ~,~~~__ .                ,~=~                   _~-_._._ _                        Ros e Sie gel __. __ __
    ~~                      ~ `j ~~~~e games are Y~ereto sub .-._.v
  ~..,                                                                        scribed, DO CERTIFY that the_
   t3                      '~ ~~~=^x wave *~a.~red, subscrib
                                                                               ed 'her name to this instrument
                          : f =-. ~r~:. ~-r-~~~^cam, and ire the
                                                                           pxesenceof each of us, and.at the
                           {--~-rt=- ~~-~, s~~ .sec Tarmed zn
                            E ~r--r ~~~c =~r~=~Si. ~,tiT
                                                                         our presence and hear3.fzg that the
                                                             3~1. ~.IIC~ Testatnent~ BTIC~
                               _~~ ~_ -.ter Lc~ s=c*z cur names                             requested US r aIIC~
                                                                             thereto as ~,iitnesses to the
                              =~'=      =~'~ ~~-moo=, 5:7~~~h we hereby da
                                                                                       i.n the presence of the
                                   "~" =-"=~ =^~ ~_ =~c~ a-ther this
                                                                         ,        9 day of May, 197Ig the day.,
                              ^_ -..~^~ r=~~ ~_ ~._._ ~e *+r=?7, and
                                                                             write apposite aar names our
                               _ _=~c~_.= ~7~~~= g= residenc                                                      ~'
                                                                           e_
                                  ~~~`~ ~~f3==                     residing at 9 Jean Lane, Mo~.
                          {}         ~~~~.~ ~~~_u                                                         sey, N.Y
                                                                   residing at 9 Jean LaneB Mousey
                          jT
                                                                                                             , NeY
Fes: .
   cT.
~ _..:¢..
:~,:,'.
w




                                                                     a
       Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 57 of 58 Page ID #:165


    ATTORNEY OR PARTY ~W1ITHOUT ATTORNEY:                                                                                                                CN-100
                                                              STATE AR NO:
    NAME: ~" 1 ~~C                                                                                                        FOR COURT USE ONLY
                   V ~               ~ L~I~ ~~~          CP~ L ~~`


    STREETADDRESS~~ ~ ~                ~v ""~ iJ~-"`~ ("       ~~~                 /~
    CITY:    ~~ ~           ~~~~~L,C~                               STATE:     L["tZ~pCODE: ~~()~~
    TELEPHONE NO.:
                                                                    FAX NO.:
                                                                                                                                  -
    E-MAIL ADDRESS:     C~         l ~~ `~'` D
    ATTORNEY FOR (name):
                                                                                                                         ReL
                                                                                                                           +e~V4
                                                                                                                               yd
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                              ~•'~~
    MALNGADDRESS: ~ ~ ~            ~
                                           ~~/C ~   $~               p         ~~~                                   JUG. 15 201
   CITYANDZIPCODE: L'~ `                G!/'li      ~ V D d Gam-.
      BRANCH NAME:  -~                 ~~~           ~      1{                                                     Default Section
         Plaintiff/Petitioner:           ~ CVj r   S J L.,v
    Defendant/Respondent:               ~j~~'d~~_ ~     l~                     ~   `Q~" ~~
     REQUEST FOR                      Entry of Default                0Clerk's Judgment                   CASE NUMBER:
      (Application)                [~ Court Judgment                                    5~ C ~ 1 ~g ~ /
            Not for use in actions under the Fair Debt Buying Practic
                                                                      es Act(Civ. Code,§ 1788.50 et seq.)(see CIV-705)
  1. TO THE CLERK: On he co plaint orcross-complaint filed
     a. on (da e): ~ ~~Z
     b. by (n me):
                    G''GPI,~ C U~       !~..~~~
     c.       Enter default of defendan~(names): l~ ~.~~-~"~~~ ~~ ~~~j                                                                     7j~
                                                                       ~~~~                                                  ~% ~~~~,,~~ v1~✓
                                                 ~J

       d. 0 I request a court judgment under Code of Civil Proceliur~ctions
                                                                            585(b), 585(c), 989, etc., against defendant
           (names):

            (Testimony required. Apply fo the clerk for a hearing date, unless the
                                                                                    court will enter a judgment on an affidavit under
             Code Civ. Proc., § 585(d).)
     e. 0 Enter clerk's judgment
        (1)0for restitution of the premises only and issue a writ of
                                                                        execution on the judgment. Code of Civil Procedure section
                  1 174(c) does not apply.(Code Civ. Proc., § 1169.)
              0 Include in the judgment all tenants, subtenants, named claimants,
                                                                                          and other occupants of the premises. The
                       Prejudgment Claim of Right to Possession was served in compliance with
                                                                                                   Code of Civil Procedure section
                       415.46.
        (2) ~ under Code of Civil Procedure section 585(a).(Complete the declarati
                                                                                          on under Code Civ. Proc.,§ 585.5 on the
                  reverse (item 5).)
       (3) ~ for default previously entered on (date):
2. Judgment to be entered.                              Amount                  Credits acknowledged                    Balance
   a. Demand of complaint *... ........ . $ ~~~ ~ ~ ~`
    b. Statement of damages                                      `sn~   a ti~ $     a                         $ 3dr d c: b f ~~ -G~ _ c, o
       (1) Special .................... $
                                                                              $                               $
       (2) General ........... ......... $
                                                                              $                               $
   c. Interest ........ ....... ......... $
                                                                              $                               $
   d. Costs (see reverse).............. $
                                                                              $                               $
   e. Attorney fees .. ........ ......... $                                  $                                $
   f. TOTALS .................... .. $                ~ e ~jci dE            $ ~                              $`~.~~P,~aC(.~ acs
   g. Daily damages were demanded in complain at the`rate of: $
                                                                                          per day beginning (date):
  '
  ( Personal injury or wrongful death actions; Code Civ. Proc., § 425.11.)
3.0(Check if filed in an unlawful detainer case.) Legal document
                                                                       assistant or unlawful detainer assistant information is on the
         ~v~riS(c~mpjl̀ete item 4).
   Date:
                    (~    l/1 ~~~tl ~
                          r~                 ~~ ~U~,~{'
                                 (TYPE OR PRINT NAME)
                                                                                                I PfATURE OF PLAINTIFF OR ATTORNEY FOR PLAINTIFF)

  FOR COURT               ~~)0Default entered as requested on (date):
  USE ONLY                ~2)0Default NOT entered as requested (state reason):
                                                                       Clerk, by                                                 ,Deputy
Form Adopted for Mandatory Use
                                                                                                                                                      Pagel   otz
Judicial Council of California                            REQUEST FOR ENTRY OF DEFAULT                                   Code of Civil Procedure,§§ 585-587, 1169
CIV-100 [Rev. January 1, 2018]                                                                                                                   www.courts.ca.gov
                                                             (Application to Enter Default)
       Case 2:19-cv-05838-PA-PLA Document 9 Filed 07/15/19 Page 58 of 58 Page ID #:166


                                                                                                                                      CIV-100
         Plaintiff/Petitioner: ~~~~3                     jLL,~/~~
                                                         ~                                        CASE NUMBER:
    Defendant/Respondent:
                                                                                                  ~    s cy f             G q L~ 9
   4. Legal document assistant or unlawful det' er assistant(Bus. 8~ Prof. Code,
                                                                                        § 6400 et seq.). A legal document assistant or
      unlawful detainer assistant ~ did               did not for compensation give advice or assistance with this form. If declarant
      received any help or advice for pay from a legal document assistant or unlawful detainer                                        has
                                                                                               assistant, state:
      a. Assistants name:
                                                                                       c. Telephone no.:
      b. Street address, city, and zip code:
                                                                                       d. County of registration:
                                                                                       e. Registration no.:
                                                                                      f. Expires on (date):

  5.0Declaration under Code Civ. Proc.,§ 585.5 (for entry of default under Code Civ. Proc.,
                                                                                            §                 585(a)). This action
        a. ~ is ~snot on a contract or installment sale for goods or services
                                                                              subject to Civ. Code,§ 1801     et seq.(Unruh Act).
       b. ~ is ~snot on a conditional sales contract subject to Civ. Code,§
                                                                               2981 et seq.(Rees-Levering Motor Vehicle Sales
                       and Finance Act).
       c. 0is [~is not on an obligation for goods, services, loans, or extension
                                                                                 s of credit subject to Code Civ. Proc., § 395(b).
  6. Declaration of mailing(Code Civ. Proc.,§ 587). A copy of this Request
                                                                           for Entry of Default was
     a• 0not ailed to the following defendants, whose addresses are unknown
                                                                                   to plaintiff or plaintiffs attorney (names):
       b.            mailed first-class, postage prepaid, in a sealed envelope addressed to each defendan
                                                                                                          ts attorney of record or, if none,
                     to each defendant's last known ad ress as follows:
            (1)      Mailed on (date): ~/f~             /C~                 (Z) To (specify names and addresses shown on the envelopes):
                                            l          L ~
                                                                                j,~~~`p ~ ~f~~;~ ~~

                                           X 33 i~l ~~r~a ~ ~3~~6 ~.~ ~~                                      ~~            ~ a,,~~c
   declare and r ef t of perjury under the laws of the State of California t~iat
                                                                                 the foregoing item~4, 5, a~~are true and correct.
  Date: ~ ~~ ~`
                        ~
                        i~~                 ~~~~~~
                                                                               /
                                 (TYPE OR PRINT NAME)
                                                                                                   (SIGNATURE OF DECLARANT)
     Memorandum of costs (required if moneyjudgment requested). Costs and disbursem
                                                                                              ents are as follows(Code Civ. Proc.,
      § 1033.5):
     a. Clerk's filing fees .........              .... ....... $ ~3 . a  A
     b. Process server's fees ................. $
     c. other (specify):                                $
     d.                                                $ /~ ^            G, cl
    e. TOTAL ... ........ ............ ...... $ ~C'
                                                                S
    f. 0Costs and disbursements are waived.
    g. I am the attorney, agent, or party who claims these costs. To the best of my knowledg
                                                                                                e and belief this memorandum of costs is
         correct and these costs were necessarily incurred in this case.
  declare under enalty of perjury under the laws of the State of California that the
                                                                                     foregoing is true
 Date:~ l ~ ~~~9                                    )~

                                (TYPE OR PRINT NAME)
                                                                                                 (SIGNP        OF
8. Declaration of nonmilitary status (required for a judgment). No defendant name~n
                                                                                          item 1 c of the application is in the military
   service as that term is defined by either the Servicemembers Civil Relief Act, 50 U.S.C.
                                                                                            App.§ 3911(2), or California Military and
   Veterans Code section 400(b).
 declare nder~penalty of perjury under the laws of the State of California that the foregoin
                                                                                             ,is          a     o ect.
Date:'j~~~~ jg
   t~t~ ~s c~~ ~l~ 1~~.                                                       ~
                                (TYPE OR PRINT NAME)
                                                                                                 (SIGNATURE OF DECLARANT)
CIV-100 [Rev. January 1, 2018
                                                        REQUEST FOR ENTRY OF DEFAULT                                                 Page2of2
                                                           (Application to Enter Default)
